 

EXHIBIT 10.12

 

Execution Version

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

BY AND BETWEEN

 

USPOLY COMPANY

 

AND

 

WELLS FARGO BUSINESS CREDIT, INC.

 

--------------------------------------------------------------------------------

 

October 1, 2004

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

Table of Contents

 

Article I DEFINITIONS

   1

Section 1.1 Definitions

   1

Section 1.2 Other Definitional Terms; Rules of Interpretation

   16

Article II AMOUNT AND TERMS OF THE CREDIT FACILITY

   17

Section 2.1 Revolving Advances

   17

Section 2.2 Procedures for Requesting Advances

   17

Section 2.3 [Reserved]

   17

Section 2.4 [Reserved]

   17

Section 2.5 Letters of Credit

   17

Section 2.6 Special Account

   18

Section 2.7 Payment of Amounts Drawn Under Letters of Credit; Obligation of
Reimbursement

   18

Section 2.8 Obligations Absolute

   19

Section 2.9 Term Advance, Over-Advance Term Advance and Real Estate Advance

   20

Section 2.10 Payment of Notes

   21

Section 2.11 Inventory Appraisals

   21

Section 2.12 Interest; Minimum Interest Charge; Default Interest;
Participations; Clearance Days;_Usury

   22

Section 2.13 Fees

   23

Section 2.14 Time for Interest Payments; Payment on Non-Banking Days;
Computation of Interest and Fees

   25

Section 2.15 Lockbox; Collateral Account; Application of Payments

   25

Section 2.16 Voluntary Prepayment; Reduction of the Maximum Line; Termination of
the Credit Facility by the Borrower

   26

Section 2.17 Mandatory Prepayment

   26

Section 2.18 Revolving Advances to Pay Obligations

   27

Section 2.19 Use of Proceeds

   27

Section 2.20 Liability Records

   27

Article III SECURITY INTEREST; OCCUPANCY; SETOFF

   27

Section 3.1 Grant of Security Interest

   27

Section 3.2 Notification of Account Debtors and Other Obligors

   27

Section 3.3 Assignment of Insurance

   28

Section 3.4 Occupancy

   28

Section 3.5 License

   28

Section 3.6 Financing Statement

   29

Section 3.7 Setoff

   29

Section 3.8 Collateral

   29

Article IV CONDITIONS OF LENDING

   31

Section 4.1 Conditions Precedent to the Initial Advances and Letter of Credit

   31

 

i



--------------------------------------------------------------------------------

Section 4.2 Conditions Precedent to All Advances and Letters of Credit

   33

Article V REPRESENTATIONS AND WARRANTIES

   34

Section 5.1 Existence and Power; Name; Chief Executive Office; Inventory and
Equipment Locations; Federal Employer Identification Number

   34

Section 5.2 Capitalization

   34

Section 5.3 Authorization of Borrowing; No Conflict as to Law or Agreements

   34

Section 5.4 Legal Agreements

   34

Section 5.5 Subsidiaries

   35

Section 5.6 Financial Condition; No Adverse Change

   35

Section 5.7 Litigation

   35

Section 5.8 Regulation U

   35

Section 5.9 Taxes

   35

Section 5.10 Titles and Liens

   35

Section 5.11 Intellectual Property Rights

   35

Section 5.12 Plans

   37

Section 5.13 Default

   37

Section 5.14 Environmental Matters

   37

Section 5.15 Submissions to Lender

   38

Section 5.16 Financing Statements

   38

Section 5.17 Rights to Payment

   38

Section 5.18 Financial Solvency

   38

Article VI COVENANTS

   39

Section 6.1 Reporting Requirements

   39

Section 6.2 Financial Covenants

   43

Section 6.4 Permitted Liens; Financing Statements

   44

Section 6.5 Indebtedness

   44

Section 6.6 Guaranties

   45

Section 6.7 Investments and Subsidiaries

   45

Section 6.8 Dividends and Distributions

   45

Section 6.9 Salaries

   46

Section 6.10 [Reserved]

   46

Section 6.11 Books and Records; Inspection and Examination

   46

Section 6.12 Account Verification

   46

Section 6.13 Compliance with Laws

   46

Section 6.14 Payment of Taxes and Other Claims

   46

Section 6.15 Maintenance of Properties

   47

Section 6.16 Insurance

   47

Section 6.17 Preservation of Existence

   47

Section 6.18 Delivery of Instruments, etc.

   47

Section 6.19 Sale or Transfer of Assets; Suspension of Business Operations

   47

Section 6.20 Consolidation and Merger; Asset Acquisitions

   48

Section 6.21 Sale and Leaseback

   48

 

ii



--------------------------------------------------------------------------------

Section 6.22 Restrictions on Nature of Business

   48

Section 6.23 Accounting

   48

Section 6.24 Discounts, etc.

   48

Section 6.25 Plans

   48

Section 6.26 Place of Business; Name

   48

Section 6.27 Constituent Documents; S Corporation Status

   49

Section 6.28 Acquisition Documents

   49

Section 6.29 Subordinated Debt

   49

Section 6.30 Vehicle Titles

   49

Section 6.31 Interest Rate Swap Agreements

   49

Section 6.32 Performance by the Lender

   49

Section 6.33 Additional Lien Waivers

   50

Section 6.34 Collateral Assignments of Intellectual Property

   50

Section 6.35 Mortgage.

   50

Article VII EVENTS OF DEFAULT, RIGHTS AND REMEDIES

   51

Section 7.1 Events of Default

   51

Section 7.2 Rights and Remedies

   53

Section 7.3 Certain Notices

   53

Article VIII MISCELLANEOUS

   54

Section 8.1 No Waiver; Cumulative Remedies; Compliance with Laws

   54

Section 8.2 Amendments, etc.

   54

Section 8.3 Addresses for Notices; Requests for Accounting

   54

Section 8.4 [Reserved]

   54

Section 8.5 Further Documents

   54

Section 8.6 Costs and Expenses

   55

Section 8.7 Indemnity

   55

Section 8.8 Participants

   56

Section 8.9 Execution in Counterparts; Telefacsimile Execution

   56

Section 8.10 Retention of Borrower’s Records

   56

Section 8.11 Binding Effect; Assignment; Complete Agreement; Exchanging
Information

   56

Section 8.12 Severability of Provisions

   56

Section 8.13 Headings

   57

Section 8.14 Governing Law; Jurisdiction, Venue; Waiver of Jury Trial

   57

Section 8.15 Independence of Covenants

   57

Section 8.16 Waiver of Events of Default under Prior Credit Agreement

   57

 

iii



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

Dated as of October 1, 2004

 

USPOLY COMPANY, a Minnesota corporation (formerly known as PW Poly Corp.)(the
“Borrower”), and WELLS FARGO BUSINESS CREDIT, INC., a Minnesota corporation (the
“Lender”), hereby agree as follows:

 

RECITALS

 

PW Poly Corp., a Minnesota corporation (“PW Poly”) and the Lender previously
entered into that certain Credit and Security Agreement dated as of October 1,
2003, as amended by a First Amendment to Credit and Security Agreement dated as
of December 10, 2003 and by a Second Amendment to Credit and Security Agreement
dated as of January 15, 2004 (as amended, the “Prior Credit Agreement”) pursuant
to the terms of which the Lender made available to the PW Poly the credit
facilities described therein.

 

The Borrower has requested additional credit from the Lender to, among other
things, finance the acquisition of the issued and outstanding member interests
of UAHC (as defined below) and to provide additional working capital to the
Borrower, and the Lender is willing to do so upon the terms and subject to the
conditions of this Amended and Restated Credit Agreement, which is entered into
in amendment, restatement, substitution and replacement of the Prior Credit
Agreement.

 

To effectuate the acquisition of the issued and outstanding membership interests
of UAHC, PW Poly has entered into that certain Contribution and Membership
Interest Purchase Agreement dated as of September 1, 2004 (the “Purchase
Agreement”) between PW Poly and the Seller (defined below) and certain other
parties pursuant to the terms of which PW Poly will acquire all of such issued
and outstanding membership interests of UAHC in return for the consideration
described in the Purchase Agreement, and will merge UAHC with and into PW Poly
(with PW Poly being the surviving corporation), in each case contemporaneously
with the execution of this Agreement.

 

The Borrower will use certain of the proceeds of the financing available under
this Agreement to pay on the Closing Date the cash portion of the purchase price
due pursuant to the Purchase Agreement and upon the terms and subject to the
conditions of this Agreement.

 

Now, therefore, in consideration of these premises and for other good and
valuable consideration, the parties agree as follows:

 

ARTICLE LIII.

 

DEFINITIONS

 

53.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided, the following terms shall have the meanings assigned to them
in this Section or in the Section referenced after such term:

 

“Acquisition” means the acquisition by PW Poly of all of the issued and
outstanding membership interests of UAHC, and the merger of UAHC into PW Poly
with the Borrower being the surviving corporation, in each case consummated
pursuant to the Purchase Agreement.

 



--------------------------------------------------------------------------------

“Acquisition Documents” means the Purchase Agreement and all other agreements,
instruments, certificates and other documents executed and delivered pursuant to
or in connection therewith.

 

“Accounts” means all of the Borrower’s accounts, as such term is defined in the
UCC, including each and every right of the Borrower to the payment of money,
whether such right to payment now exists or hereafter arises, whether such right
to payment arises out of a sale, lease or other disposition of goods or other
property, out of a rendering of services, out of a loan, out of the overpayment
of taxes or other liabilities, or otherwise arises under any contract or
agreement, whether such right to payment is created, generated or earned by the
Borrower or by some other person who subsequently transfers such person’s
interest to the Borrower, whether such right to payment is or is not already
earned by performance, and howsoever such right to payment may be evidenced,
together with all other rights and interests (including all Liens) which the
Borrower may at any time have by law or agreement against any account debtor or
other obligor obligated to make any such payment or against any property of such
account debtor or other obligor; all including but not limited to all present
and future accounts, contract rights, loans and obligations receivable, chattel
papers, bonds, notes and other debt instruments, tax refunds and rights to
payment in the nature of general intangibles.

 

“Advance” means a Revolving Advance, an Over-Advance Term Advance, a Term
Advance or a Real Estate Advance.

 

“Affiliate” or “Affiliates” means any Person controlled by, controlling or under
common control with the Borrower, including any Subsidiary of the Borrower. For
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” means this Amended and Restated Credit and Security Agreement.

 

“Availability” means the difference of (i) the Borrowing Base and (ii) the sum
(without duplication) of (A) the outstanding principal balance of the Revolving
Note and (B) the L/C Amount.

 

“Banking Day” means a day on which the Federal Reserve Bank of New York is open
for business.

 

“Base Rate” means the rate of interest publicly announced from time to time by
Wells Fargo Bank at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for loans making reference thereto.

 

2



--------------------------------------------------------------------------------

“Book Net Worth” means the aggregate of the common and preferred stockholders’
equity in the Borrower, excluding the Borrower’s investment in W.L. Plastics
Corporation, in each case determined in accordance with GAAP.

 

“Borrowing Base” means at any time the lesser of:

 

(a) the Maximum Line; or

 

(b) subject to change from time to time in the Lender’s sole discretion, the sum
of:

 

(i) 85% of Eligible Accounts, (other than Eligible Accounts included in the
Dating Program), plus

 

(ii) 80% of that portion of Eligible Accounts included in the Dating Program
that does not exceed $1,500,000, plus

 

(iii) the lesser of (A) 60% of Eligible Inventory or (B) $5,000,000, minus

 

(iv) The Wells Fargo Bank Obligations Reserve.

 

“Capital Base” means the sum of (a) Book Net Worth plus (b) the unpaid principal
balance of Subordinated Debt.

 

“Capital Expenditures” means, for any period, the sum of all amounts that would,
in accordance with GAAP, be included as additions to property, plant and
equipment on the consolidated statement of cash flows of the Borrower during
such period, in respect of (a) the acquisition, construction, improvement,
replacement or betterment of land, buildings, machinery, equipment or of any
other fixed assets or leaseholds, (b) to the extent related to and not included
in (a) above, materials, contract labor (excluding expenditures properly
chargeable to repairs or maintenance in accordance with GAAP), and (c) other
capital expenditures and other uses recorded as capital expenditures or similar
terms having substantially the same effect (including expenditures for
nonrecurrent tangible assets such as software).

 

“Change of Control” means the occurrence of any of the following events:

 

(a) any Person or “group” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934) (other than (i) the Investor or (ii) prior
to the consummation of the Spin Off, PW Eagle) is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 10 percent of the voting power of all classes of voting
stock or membership interest of the Borrower;

 

3



--------------------------------------------------------------------------------

(b) the Investor is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, except that a Person will
be deemed to have “beneficial ownership” of all securities that such Person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 40 percent of
the voting power of all classes of voting stock of Borrower; or

 

(c) During any consecutive two-year period, individuals who at the beginning of
such period constituted the board of Directors of the Borrower (together with
any new Directors whose election to such board of Directors, or whose nomination
for election by the owners of the Borrower, was approved by a vote of 66-2/3% of
the Directors then still in office who were either Directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
Directors of the Borrower then in office.

 

“Collateral” means all of the Borrower’s Accounts, chattel paper, deposit
accounts, documents, Equipment, General Intangibles, goods, instruments,
Inventory, Investment Property, letter-of-credit rights, letters of credit, all
sums on deposit in any Collateral Account, any items in any Lockbox, the
Mortgaged Premises, the Pledged Stock Collateral and in each case whether now
owned or hereafter acquired; together with (i) all substitutions and
replacements for and products of any of the foregoing; (ii) in the case of all
goods, all accessions; (iii) all accessories, attachments, parts, equipment and
repairs now or hereafter attached or affixed to or used in connection with any
goods; (iv) all warehouse receipts, bills of lading and other documents of title
now or hereafter covering such goods; (v) all collateral subject to the Lien of
any Security Document; (vi) any money, or other assets of the Borrower that now
or hereafter come into the possession, custody, or control of the Lender; (vii)
all sums on deposit in the Special Account; and (viii) proceeds of any and all
of the foregoing.

 

“Collateral Account” means the “Lender Account” as defined in the Lockbox and
Collection Account Agreement.

 

“Commitment” means the Lender’s commitment to make Advances to, and to cause the
Issuer to issue Letters of Credit for the account of, the Borrower pursuant to
Article II.

 

“Constituent Documents” means with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.

 

4



--------------------------------------------------------------------------------

“Credit Facility” means the credit facilities being made available to the
Borrower by the Lender under Article II.

 

“Current Maturities of Long Term Debt” means as of a given date, the amount of
the Borrower’s (i) Debt for borrowed money or for the deferred purchase price of
property and (ii) capitalized leases, in each case which became due during the
period ending on the designated date.

 

“Dating Program” means the seasonal discount sales program maintained by the
Borrower whereunder (a) certain of the Borrower’s customers are permitted to
have until May 31 of any calendar year to pay for inventory purchased from the
Borrower during the period from the immediately December 1 through February 29
period, and (b) such customers are offered a discount of up to 4% of the face
amount of the relevant invoice for amounts paid prior to the relevant May 31 and
(b) the minimum amount of any initial invoice maintained in such program is
$2,000.

 

“Debt” means of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments required to be made by such Person
at any time under any lease that is considered a capitalized lease under GAAP.

 

“Debt Service Coverage Ratio” means, for any period of determination, the ratio
of (i) the sum of (A) Funds from Operations plus (B) Interest Expense minus (C)
Capital Expenditures plus (D) Debt incurred to finance such Capital Expenditures
and secured solely by Liens on the property acquired to (ii) the sum of (A)
Current Maturities of Long Term Debt and (B) Interest Expense, in each case
calculated on a consolidated basis in accordance with GAAP.

 

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.

 

“Default Period” means any period of time beginning on the day a Default or
Event of Default occurs and ending on the date the Lender notifies the Borrower
in writing that such Default or Event of Default has been cured or waived.

 

“Default Rate” means an annual interest rate equal to three percent (3%) over
the Floating Rate, which interest rate shall change when and as the Floating
Rate changes.

 

“Director” means a director if the Borrower is a corporation, a governor if the
Borrower is a limited liability company, or a general partner if the Borrower is
a partnership.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes the Borrower and which is treated as a
single employer under Section 414 of the IRC.

 

5



--------------------------------------------------------------------------------

“Earnings Before Taxes” means net income from operations before deductions for
income taxes, including extraordinary losses and excluding extraordinary gains
and excluding any gains or losses attributable to W.L. Plastics Corporation or
the Borrower’s investment in such corporation.

 

“Eligible Accounts” means all unpaid Accounts arising from the sale or lease of
goods or the performance of services, net of any credits, but excluding any such
Accounts having any of the following characteristics:

 

(i) That portion of Accounts unpaid 90 days or more after the invoice date;

 

(ii) That portion of Accounts that is disputed or subject to a claim of offset
or a contra account;

 

(iii) That portion of Accounts not yet earned by the final delivery of goods or
rendition of services, as applicable, by the Borrower to the customer, including
progress billings, and that portion of Accounts for which an invoice has not
been sent to the applicable account debtor;

 

(iv) Accounts constituting (i) proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office, or (ii) proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;

 

(v) Accounts owed by any unit of government, whether foreign or domestic
(provided, however, that there shall be included in Eligible Accounts that
portion of Accounts owed by such units of government for which the Borrower has
provided evidence satisfactory to the Lender that (A) the Lender has a first
priority perfected security interest and (B) such Accounts may be enforced by
the Lender directly against such unit of government under all applicable laws);

 

(vi) Accounts owed by an account debtor located outside the United States or
Canada which are not (A) backed by a bank letter of credit naming the Lender as
beneficiary or assigned to the Lender, in the Lender’s possession or control,
and with respect to which a control agreement concerning the letter-of-credit
rights is in effect, and acceptable to the Lender in all respects, in its sole
discretion, or (B) covered by a foreign receivables insurance policy acceptable
to the Lender in its sole discretion;

 

(vii) Accounts owed by an account debtor that is insolvent, the subject of
bankruptcy proceedings or has gone out of business;

 

(viii) Accounts owed by an Owner, Subsidiary, Affiliate, Officer, employee of
the Borrower or by W.L. Plastics Corporation;

 

6



--------------------------------------------------------------------------------

(ix) Accounts not subject to a duly perfected security interest in the Lender’s
favor or which are subject to any Lien in favor of any Person other than the
Lender;

 

(x) That portion of Accounts that has been restructured, extended, amended or
modified;

 

(xi) That portion of Accounts that constitutes advertising, finance charges,
service charges or sales or excise taxes;

 

(xii) That portion of the Accounts that is equal to the Borrower’s rebate
reserve maintained in the ordinary course of business;

 

(xiii) Accounts owed by an account debtor, regardless of whether otherwise
eligible, if 10% or more of the total amount due under Accounts from such debtor
is ineligible under clauses (i), (ii) or (x) above; and

 

(xiv) Accounts, or portions thereof, otherwise deemed ineligible by the Lender
in its sole discretion.

 

Satisfaction of the conditions specified in clauses (i) through (xiv) of this
definition shall be determined from time to time by the Lender in its sole
discretion.

 

“Eligible Equipment” means all Equipment of the Borrower; but excluding any
Equipment having any of the following characteristics:

 

(i) Equipment that is damaged or worn out;

 

(ii) Equipment (other than motor vehicles having certificates of title) that is
either (a) not located at the Borrower’s business location as of the date of
this Agreement in Baker City, Oregon, Hastings, Nebraska, Shawnee, Oklahoma or
Tulsa, Oklahoma or (b) is located at one of the locations specified in the
forgoing clause (a) but (i) such location is leased by the Borrower and (ii) the
Borrower has not delivered to the Lender an executed landlords’ waiver in form
and substance acceptable to the Lender with respect to such location;

 

(iii) Equipment not subject to a duly perfected security interest in the
Lender’s favor or which is subject to any Lien in favor of any Person other than
the Lender; and

 

(iv) Equipment otherwise deemed ineligible by the Lender in its sole discretion.

 

Satisfaction of the conditions specified in clauses (i) through (iv) of this
definition shall be determined from time to time by the Lender in its sole
discretion.

 

7



--------------------------------------------------------------------------------

“Eligible Inventory” means all Inventory of the Borrower, at the lower of cost
or market value as determined in accordance with GAAP; but excluding any
Inventory having any of the following characteristics:

 

(i) Inventory that is: in-transit; located at any warehouse, job site or other
premises not approved by the Lender in writing; either (a) not located at the
Borrower’s business locations in Baker City, Oregon, Hastings, Nebraska,
Shawnee, Oklahoma or Tulsa, Oklahoma or (b) is located at one of the locations
specified in the forgoing clause (a) but (i) such location is leased by the
Borrower and (ii) the Borrower has not delivered to the Lender an executed
landlords’ waiver in form and substance acceptable to the Lender with respect to
such location; located outside of the states, or localities, as applicable, in
which the Lender has filed financing statements to perfect a first priority
security interest in such Inventory; covered by any negotiable or non-negotiable
warehouse receipt, bill of lading or other document of title; on consignment
from any Person; on consignment to any Person or subject to any bailment unless
such consignee or bailee has executed an agreement with the Lender;

 

(ii) Supplies, packaging, maintenance parts or sample Inventory;

 

(iii) Work-in-process Inventory;

 

(iv) Inventory that is damaged, obsolete, slow moving or not currently saleable
in the normal course of the Borrower’s operations;

 

(v) Inventory that the Borrower has returned, has attempted to return, is in the
process of returning or intends to return to the vendor thereof;

 

(vi) Inventory that is perishable or live;

 

(vii) Inventory manufactured by the Borrower pursuant to a license unless the
applicable licensor has agreed in writing to permit the Lender to exercise its
rights and remedies against such Inventory;

 

(viii) Inventory that is subject to a Lien in favor of any Person other than the
Lender; and

 

(ix) Inventory otherwise deemed ineligible by the Lender in its sole discretion.

 

Satisfaction of the conditions specified in clauses (i) through (ix) of this
definition shall be determined from time to time by the Lender in its sole
discretion.

 

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

 

“Equipment” means all of the Borrower’s equipment, as such term is defined in
the UCC, whether now owned or hereafter acquired, including but not limited to
all present and future machinery, vehicles, furniture, fixtures, manufacturing
equipment, shop equipment, office and recordkeeping equipment, parts, tools,
supplies, and including

 

8



--------------------------------------------------------------------------------

specifically the goods described in any equipment schedule or list herewith or
hereafter furnished to the Lender by the Borrower.

 

“Event of Default” has the meaning specified in Section 7.1.

 

“Excess Cash Flow”: For any period of determination, the sum (determined without
duplication) of (a) Net Income, plus (b) depreciation, minus (c) all Capital
Expenditures made during such period (to the extent not financed with Debt
permitted hereunder (other than with the proceeds of Revolving Advances)), minus
(d) all scheduled principal payments made in respect of Debt during such period
(excluding mandatory prepayments upon the Over-Advance Term Note made with
Excess Cash Flow and excluding permitted payments upon the Seller Subordinated
Note), plus or minus (e) changes in deferred taxes of the Borrower.

 

“Financial Covenants” means the covenants set forth in Section 6.2.

 

“Floating Rate” means (i) with respect to the Revolving Advances, an annual
interest rate equal to the sum of the Base Rate plus one half of one percent
(0.50%), (ii) with respect to the Term Advance and the Over-Advance Term
Advance, an annual rate of interest equal to the sum of the Base Rate plus
three-quarters of one percent (0.75%), and (iii) with respect to the Real Estate
Advance, an annual rate of interest equal to the sum of the Base Rate plus one
percent (1.0%),which interest rates shall, in each case, change when and as the
Base Rate changes.

 

“Funding Date” has the meaning given in Section 2.1.

 

“Funds From Operations” means for a given period, the sum of (i) Net Income,
(ii) depreciation and amortization, (iii) deferred income taxes, and (iv) other
non-cash items, each as determined for such period in accordance with GAAP.

 

“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described in Section 5.6.

 

“General Intangibles” means all of the Borrower’s general intangibles, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
all present and future Intellectual Property Rights, customer or supplier lists
and contracts, manuals, operating instructions, permits, franchises, the right
to use the Borrower’s name, and the goodwill of the Borrower’s business.

 

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.

 

“IRC” means the Internal Revenue Code of 1986.

 

“Infringe” means when used with respect to Intellectual Property Rights any
infringement or other violation of Intellectual Property Rights.

 

9



--------------------------------------------------------------------------------

“Initial Pledged Shares” means the 180 shares of common stock in W.L. Plastics
Corporation, represented by Certificate Nos. 1 and 10. As of the date hereof
such shares represent 23.44% of the issued and outstanding common stock of W.L.
Plastics Corporation on a fully diluted basis.

 

“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.

 

“Interest Expense” means for a fiscal year-to-date period, the Borrower’s total
gross interest expense during such period (excluding interest income), and shall
in any event include (i) interest expensed (whether or not paid) on all Debt,
(ii) the amortization of debt discounts, (iii) the amortization of all fees
payable in connection with the incurrence of Debt to the extent included in
interest expense, and (iv) the portion of any capitalized lease obligation
allocable to interest expense.

 

“Inventory” means all of the Borrower’s inventory, as such term is defined in
the UCC, whether now owned or hereafter acquired, whether consisting of whole
goods, spare parts or components, supplies or materials, whether acquired, held
or furnished for sale, for lease or under service contracts or for manufacture
or processing, and wherever located.

 

“Investment Property” means all of the Borrower’s investment property, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
but not limited to all securities, security entitlements, securities accounts,
commodity contracts, commodity accounts, stocks, bonds, mutual fund shares,
money market shares and U.S. Government securities.

 

“Investor” means an accredited investor chosen by PW Eagle, Inc., and reasonably
acceptable to the Lender, for the purposes of acquiring 30 to 40% of the
Borrower’s common stock from PW Eagle, Inc.

 

“Issuer” means the issuer of any Letter of Credit.

 

“L/C Amount” means the sum of (i) the aggregate undrawn amount of any issued and
outstanding Letters of Credit and (ii) the unpaid amount of the Obligation of
Reimbursement.

 

“L/C Application” means an application and agreement for letters of credit in a
form acceptable to the Issuer and the Lender.

 

“Letter of Credit” has the meaning specified in Section 2.5.

 

“Licensed Intellectual Property” has the meaning given in Section 5.11(c).

 

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the

 

10



--------------------------------------------------------------------------------

interest of each lessor under any capitalized lease and the interest of any
bondsman under any payment or performance bond, in, of or on any assets or
properties of a Person, whether now owned or hereafter acquired and whether
arising by agreement or operation of law.

 

“Loan Documents” means this Agreement, the Notes, the Security Documents and any
L/C Application.

 

“Lockbox” means as defined in the Lockbox and Collection Account Agreement.

 

“Lockbox and Collection Account Agreement” means the Lockbox and Collection
Account Agreement by and among the Borrower, Wells Fargo Bank Nebraska, Regulus
West, LLC and the Lender, as in effect from time to time.

 

“Material Adverse Effect” means any of the following:

 

(i) a material adverse effect on the business, operations, results of
operations, prospects, assets, liabilities or financial condition of the
Borrower;

 

(ii) a material adverse effect on the ability of the Borrower to perform its
obligations under the Loan Documents;

 

(iii) a material adverse effect on the ability of the Lender to enforce the
Obligations or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Document, or on the status, existence, perfection, priority (subject to
Permitted Liens) or enforceability of any Lien securing payment or performance
of the Obligations; or

 

(iv) any claim against the Borrower or threat of litigation which if determined
adversely to the Borrower would cause the Borrower to be liable to pay an amount
exceeding $50,000 or would be an event described in clauses (i), (ii) and (iii)
above.

 

“Maturity Date” means September 30, 2007.

 

“Maximum Line” means $10,000,000 unless said amount is reduced pursuant to
Section 2.16, in which event it means such lower amount.

 

“Medallion Subordinated Debt” means the Indebtedness owed by the Borrower to
Medallion Capital, Inc. pursuant to (a) that certain Loan Agreement dated as of
January 15, 2004, by and between the Borrower and Medallion Capital, Inc., as
amended by an Amendment No. 1 to Loan Documents dated as of the date hereof (b)
that certain Subordinated Promissory Note dated as of January 15, 2004 given by
the Borrower in favor of Medallion Capital, Inc., in the original principal
amount of $1,300,000, (c) that certain Subordinated Promissory Note dated as of
the date hereof given by the Borrower in favor of Medallion Capital, Inc., in
the original principal amount of $3,700,000 and (d)

 

11



--------------------------------------------------------------------------------

that certain Warrant to Purchase Common Stock dated as of January 15, 2004 given
by the Borrower in favor of Medallion Capital, Inc.

 

“Medallion Subordination Agreement” means that certain Subordination Agreement
dated as of January 15, 2004 between the Lender and Medallion Capital, Inc., as
amended by a First Amendment to Subordination Agreement dated as of the date
hereof

 

“Minimum Interest Charge” has the meaning given in Section 2.12(c).

 

“Mortgage” means a mortgage in the form prescribed by the Lender covering the
Mortgaged Premises.

 

“Mortgaged Premises” means the land described in Exhibit G hereto.

 

“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which the Borrower or any ERISA Affiliate contributes or
is obligated to contribute.

 

“Net Income” means fiscal year-to-date after-tax net income from continuing
operations, excluding any gains or losses attributable to W.L. Plastics
Corporation or the Borrower’s investment in such corporation, in each case as
determined in accordance with GAAP.

 

“Note” means the Revolving Note, the Term Note, the Over-Advance Term Note, or
the Real Estate Note, and “Notes” means the Revolving Note, the Term Note, the
Over-Advance Term Note and the Real Estate Note.

 

“Obligation of Reimbursement” has the meaning given in Section 2.7(a).

 

“Obligations” means each Note, the Obligation of Reimbursement and each and
every other debt, liability and obligation of every type and description which
the Borrower may now or at any time hereafter owe to the Lender, whether such
debt, liability or obligation now exists or is hereafter created or incurred,
whether it arises in a transaction involving the Lender alone or in a
transaction involving other creditors of the Borrower, and whether it is direct
or indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or sole, joint, several or joint and several, and
including all indebtedness of the Borrower arising under any Credit Document or
guaranty between the Borrower and the Lender, whether now in effect or hereafter
entered into and all Wells Fargo Bank Obligations.

 

“Officer” means with respect to the Borrower, an officer if the Borrower is a
corporation, a manager if the Borrower is a limited liability company, or a
partner if the Borrower is a partnership.

 

“Over-Advance Term Advance” has the meaning given in Section 2.9(c).

 

12



--------------------------------------------------------------------------------

“Over-Advance Term Note” means the Borrower’s promissory note, payable to the
order of the Lender in substantially the form of Exhibit C hereto and any note
or notes issued in substitution therefor.

 

“Owned Intellectual Property” has the meaning given in Section 5.11(a).

 

“Owner” means with respect to the Borrower, each Person having legal or
beneficial title to an ownership interest in the Borrower or a right to acquire
such an interest.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate and covered by
Title IV of ERISA.

 

“Permitted Lien” has the meaning given in Section 6.3(a).

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate.

 

“Pledged Stock Collateral” means collectively (a) the Initial Pledged Shares and
the certificates and instruments representing such shares, and all dividends,
interest, principal, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Initial Pledged Shares, and (b) all additional shares of stock
of W.L. Plastics Corporation from time to time acquired by the Borrower in any
manner, and the certificates and instruments representing such additional
shares, and all dividends, interest, principal, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares.

 

“Premises” means all premises where the Borrower conducts its business and has
any rights of possession, including, without limitation, the premises legally
described in Exhibit F attached hereto.

 

“Prepayment Fee Percentage” means (a) three percent (3%) if the prepayment,
termination or reduction occurs on or before the first anniversary of the
Funding Date, (b) two percent (2%) if the prepayment, termination or reduction
occurs after the first anniversary of the Funding Date but on or before the
second anniversary of the Funding Date, and (c) one percent (1%) if the
prepayment, termination or reduction occurs after the second anniversary of the
Funding Date but prior to the Maturity Date.

 

“Purchase Agreement” as defined in the Recitals to this Agreement.

 

“PW Eagle” means PW Eagle, Inc., a Minnesota corporation.

 

13



--------------------------------------------------------------------------------

“Real Estate Advance” has the meaning given in Section 2.9(e).

 

“Real Estate Note” means the Borrower’s promissory note, payable to the order of
the Lender in substantially the form of Exhibit D hereto and any note or notes
issued in substitution therefor.

 

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.

 

“Revolving Advance” has the meaning given in Section 2.1.

 

“Revolving Commitment Fees” has the meaning given in Section 2.13.

 

“Revolving Credit Facility” means the Credit Facility to make Revolving Advances
being made available to the Borrower by the Lender under Section 2.1

 

“Revolving Note” means the Borrower’s revolving promissory note, payable to the
order of the Lender in substantially the form of Exhibit A hereto.

 

“Security Documents” means this Agreement, the Lockbox and Collection Account
Agreement, the Mortgage and any other document delivered to the Lender from time
to time to secure the Obligations.

 

“Security Interest” has the meaning given in Section 3.1.

 

“Seller” means Uponor Aldyl Company, a Delaware corporation.

 

“Seller Subordinated Debt” means the Debt owed by the Borrower to the Seller
pursuant to that certain promissory note in favor of the Seller in the amount of
$2,125,000.

 

“Seller Subordination Agreement” means that certain Subordination Agreement
dated as of the date hereof between the Lender and the Seller.

 

“Senior Debt to Capital Base Ratio” means as of a given date, the ratio of (a)
the Borrower’s Debt minus Subordinated Debt to (b) the Borrower’s Capital Base,
in each case calculated on a consolidated basis for the Borrower in accordance
with GAAP.

 

“Spin Off”: After giving effect to the investment by the Investor in the common
stock of the Borrower, the distribution of all of the PW Eagle’s remaining
common stock in the Borrower to the PW Eagle’s shareholders, provided that (a)
no Default Period is then continuing and (b) the Borrower has provided the
Lender with not less than 10 days’ prior written notice of the consummation of
the Spin Off, together with a certificate of the chief financial officer of the
Borrower certifying that all documents and instruments relating to the Spin Off
have been attached thereto and remain in full force and effect and (c) the
documents specified in the forgoing clause (b) are acceptable to the Lender.

 

14



--------------------------------------------------------------------------------

“Special Account” means a specified cash collateral account maintained by a
financial institution acceptable to the Lender in connection with Letters of
Credit, as contemplated by Section 2.6.

 

“Subordinated Debt” means the Seller Subordinated Debt, Medallion Subordinated
Debt and any other Debt of the Borrower, now existing or hereafter created,
incurred or arising, which, notwithstanding anything to the contrary in this
Agreement, is subordinated in right of payment to the payment of the Obligations
in a manner and to an extent that the Lender has approved in writing in its sole
and absolute discretion prior to the creation of such Debt.

 

“Subsidiary” means any corporation or other entity of which more than 50% of the
outstanding shares of capital stock or other equity interests having general
voting power under ordinary circumstances to elect a majority of the board of
Directors of such corporation or entity, irrespective of whether or not at the
time stock or equity interests of any other class or classes shall have or might
have voting power by reason of the happening of any contingency, is at the time
directly or indirectly owned by the Borrower, by the Borrower and one or more
other Subsidiaries, or by one or more other Subsidiaries.

 

“Term Advance” has the meaning specified in Section 2.9(a).

 

“Term Note” means the Borrower’s promissory note, payable to the order of the
Lender in substantially the form of Exhibit B hereto and any note or notes
issued in substitution therefor.

 

“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date
the Borrower terminate the Credit Facility, or (iii) the date the Lender demands
payment of the Obligations after an Event of Default pursuant to Section 7.2.

 

“Transaction Documents”: means the Loan Documents, the Acquisition Documents and
all other agreements, instruments, certificates and other documents executed and
delivered pursuant to or in connection therewith.

 

“UAHC” means Uponor Aldyl Holding Company, LLC., a Delaware limited liability
company.

 

“UCC” means the Uniform Commercial Code as in effect in the state designated in
Section 8.14 as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion hereof.

 

“Unused Revolving Commitment” means, as of any date of determination, the amount
by which the Maximum Line exceeds the sum of (a) the aggregate unpaid principal
balance of Revolving Advances outstanding on such date plus (b) the L/C Amount
on such date.

 

“Wells Fargo Bank Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Borrower or its
Subsidiaries

 

15



--------------------------------------------------------------------------------

to Wells Fargo Bank with respect to Wells Fargo Bank Products, whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, whether or not Borrower is
obligated to reimburse said amounts to the Lender as a result of the Lender
purchasing participations from or agreeing to indemnify or reimburse Wells Fargo
Bank for any loss or indebtedness arising with respect to Wells Fargo Bank
Products provided to the Borrower or its Subsidiaries.

 

“Wells Fargo Bank Obligations Reserve” means, as of any date of determination,
the dollar amount that the Lender then determines is a reasonable determination
of the credit exposure with respect to Wells Fargo Bank Obligations and which is
available for payment of Wells Fargo Bank Obligations.

 

“Wells Fargo Bank Products” means any service or facility extended to the
Borrower or its Subsidiaries by Wells Fargo Bank including but not limited to:
(a) credit cards, (b) credit card processing services, (c) debit cards, (d)
purchase cards, (e) cash management or related services including the Automated
Clearing House processing of electronic funds transfers, (f) controlled
disbursement accounts or services, and (g) any agreement which provides for an
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging the Borrower’s or its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security or currency valuations or commodity prices.

 

“Wells Fargo Bank” means Wells Fargo Bank, National Association.

 

“Wells Fargo Bank Nebraska” means Wells Fargo Bank Nebraska, National
Association.

 

53.2 Other Definitional Terms; Rules of Interpretation B. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP. All terms defined in the UCC
and not otherwise defined herein have the meanings assigned to them in the UCC.
References to Articles, Sections, subsections, Exhibits, Schedules and the like,
are to Articles, Sections and subsections of, or Exhibits or Schedules attached
to, this Agreement unless otherwise expressly provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. Unless the context in which used herein otherwise clearly requires,
“or” has the inclusive meaning represented by the phrase “and/or”. Defined terms
include in the singular number the plural and in the plural number the singular.
Reference to any agreement (including the Loan Documents), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof (and, if
applicable, in accordance with the terms hereof and the other Loan Documents),
except where otherwise explicitly provided, and reference to any promissory note
includes any promissory note which is an extension or renewal thereof or a
substitute or replacement therefor. Reference to any law,

 

16



--------------------------------------------------------------------------------

rule, regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.

 

ARTICLE LIV.

 

AMOUNT AND TERMS OF THE CREDIT FACILITY

 

54.1 Revolving Advances. The Lender agrees, on the terms and subject to the
conditions herein set forth, to make advances to the Borrower from time to time
from the date all of the conditions set forth in Section 4.1 are satisfied (the
“Funding Date”) to the Termination Date (the “Revolving Advances”). The Lender
shall have no obligation to make a Revolving Advance to the extent the amount of
the requested Revolving Advance exceeds the Availability. The Borrower’s
obligation to pay the Revolving Advances shall be evidenced by the Revolving
Note and shall be secured by the Collateral. Within the limits set forth in this
Section 2.1, the Borrower may borrow, prepay pursuant to Section 2.16 and
reborrow.

 

54.2 Procedures for Requesting Advances. The Borrower shall comply with the
following procedures in requesting Revolving Advances:

 

(a) Time for Requests. The Borrower shall request each Advance not later than
11:30 a.m., Minneapolis, Minnesota time on the Banking Day which is the date the
Advance is to be made. Each such request shall be effective upon receipt by the
Lender, shall be in writing or by telephone or telecopy transmission, to be
confirmed in writing by the Borrower if so requested by the Lender, shall be by
(i) an Officer of the Borrower; or (ii) a person designated as the Borrower’s
agent by an Officer of the Borrower in a writing delivered to the Lender; or
(iii) a person whom the Lender reasonably believes to be an Officer of the
Borrower or such a designated agent. The Borrower shall repay all Advances even
if the Lender does not receive such confirmation and even if the person
requesting an Advance was not in fact authorized to do so. Any request for an
Advance, whether written or telephonic, shall be deemed to be a representation
by the Borrower that the conditions set forth in Section 4.2 have been satisfied
as of the time of the request.

 

(b) Disbursement. Upon fulfillment of the applicable conditions set forth in
Article IV, the Lender shall disburse the proceeds of the requested Advance by
crediting the same to the Borrower’s demand deposit account maintained with
Wells Fargo Bank Nebraska unless the Lender and the Borrower shall agree in
writing to another manner of disbursement.

 

54.3 [Reserved]

 

54.4 [Reserved]

 

54.5 Letters of Credit

 

(a) The Lender agrees, on the terms and subject to the conditions herein set
forth, to cause an Issuer to issue, from the Funding Date to the Termination
Date, one or more irrevocable standby or documentary letters of credit (each, a
“Letter of Credit”) for the Borrower’s account by guaranteeing payment of the
Borrower’s

 

17



--------------------------------------------------------------------------------

obligations or being a co-applicant. The Lender shall have no obligation to
cause an Issuer to issue any Letter of Credit if the face amount of the Letter
of Credit to be issued would exceed Availability. Each Letter of Credit, if any,
shall be issued pursuant to a separate L/C Application entered into between the
Borrower and the Lender for the benefit of the Issuer, completed in a manner
satisfactory to the Lender, the Borrower and the Issuer. The terms and
conditions set forth in each such L/C Application shall supplement the terms and
conditions hereof, but if the terms of any such L/C Application and the terms of
this Agreement are inconsistent, the terms hereof shall control.

 

(b) No Letter of Credit shall be issued with an expiry date later than the
Termination Date in effect as of the date of issuance, except to the extent that
the Borrower deposits in the Special Account the aggregate face amount of such
Letter of Credit in immediately available funds.

 

(c) Any request to cause an Issuer to issue a Letter of Credit shall be deemed
to be a representation by the Borrower that the conditions set forth in Section
4.2 have been satisfied as of the date of the request.

 

54.6 Special Account. If the Credit Facility is terminated for any reason while
any Letter of Credit is outstanding, the Borrower shall thereupon pay the Lender
in immediately available funds for deposit in the Special Account an amount
equal to the L/C Amount. The Special Account shall be an interest bearing
account maintained for the Lender by any financial institution acceptable to the
Lender. Any interest earned on amounts deposited in the Special Account shall be
credited to the Special Account. The Lender may apply amounts on deposit in the
Special Account at any time or from time to time to the Obligations in the
Lender’s sole discretion. The Borrower may not withdraw any amounts on deposit
in the Special Account as long as the Lender maintains a security interest
therein. The Lender agrees to transfer any balance in the Special Account to the
Borrower when the Lender is required to release its security interest in the
Special Account under applicable law.

 

54.7 Payment of Amounts Drawn Under Letters of Credit; Obligation of
Reimbursement. The Borrower acknowledges that the Lender, as co-applicant, will
be liable to the Issuer for reimbursement of any and all draws under Letters of
Credit and for all other amounts required to be paid under the applicable L/C
Application. Accordingly, the Borrower shall pay to the Lender any and all
amounts required to be paid under the applicable L/C Application, when and as
required to be paid thereby, and the amounts designated below, when and as
designated:

 

(a) The Borrower shall pay to the Lender on the day a draft is honored under any
Letter of Credit a sum equal to all amounts drawn under such Letter of Credit
plus any and all reasonable charges and expenses that the Issuer or the Lender
may pay or incur relative to such draw and the applicable L/C Application, plus
interest on all such amounts, charges and expenses as set forth below (the
Borrower’s obligation to pay all such amounts is herein referred to as the
“Obligation of Reimbursement”).

 

(b) Whenever a draft is submitted under a Letter of Credit, the Borrower
authorizes the Lender to make a Revolving Advance in the amount of the
Obligation of Reimbursement and to apply the proceeds of such Revolving Advance
thereto. Any

 

18



--------------------------------------------------------------------------------

such Revolving Advance shall be repayable in accordance with and be treated in
all other respects as a Revolving Advance hereunder and not an Obligation of
Reimbursement.

 

(c) If a draft is submitted under a Letter of Credit when the Borrower is
unable, because a Default Period exists or for any other reason, to obtain a
Revolving Advance to pay the Obligation of Reimbursement, the Borrower shall pay
to the Lender on demand and in immediately available funds, the amount of the
Obligation of Reimbursement together with interest, accrued from the date of the
draft until payment in full at the Default Rate. Notwithstanding the Borrower’s
inability to obtain a Revolving Advance for any reason, the Lender is
irrevocably authorized, in its sole discretion, to make a Revolving Advance in
an amount sufficient to discharge the Obligation of Reimbursement and all
accrued but unpaid interest thereon.

 

(d) The Borrower’s obligation to pay any Revolving Advance made under this
Section 2.7, shall be evidenced by the Revolving Note and shall bear interest as
provided in Section 2.12.

 

54.8 Obligations Absolute. The Borrower’s obligations arising under Section 2.7
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of Section 2.7, under all circumstances whatsoever,
including (without limitation) the following circumstances:

 

(a) any lack of validity or enforceability of any Letter of Credit or any other
agreement or instrument relating to any Letter of Credit (collectively the
“Related Documents”);

 

(b) any amendment or waiver of or any consent to departure from all or any of
the Related Documents;

 

(c) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time, against any beneficiary or any transferee of any
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), or other person or entity, whether in
connection with this Agreement, the transactions contemplated herein or in the
Related Documents or any unrelated transactions;

 

(d) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

 

(e) payment by or on behalf of the Issuer under any Letter of Credit against
presentation of a draft or certificate which does not strictly comply with the
terms of such Letter of Credit; or

 

(f) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

19



--------------------------------------------------------------------------------

54.9 Term Advance, Over-Advance Term Advance and Real Estate Advance.

 

(a) Term Advance. The Lender agrees, subject to the terms and conditions of this
Agreement, to make a single advance on a term loan basis to the Borrower on the
Funding Date (the “Term Advance”) in an amount equal to $4,350,000. The
Borrower’s obligation to pay the Term Advance shall be evidenced by the Term
Note and shall be secured by the Collateral as provided in Article III.

 

(b) Funding of Term Advance. Upon fulfillment of the applicable conditions set
forth in Article IV, the Lender shall deposit the proceeds of the Term Advance
by crediting the same to the Borrower’s demand deposit account specified in
Section 2.2(b) unless the Lender and the Borrower shall agree in writing to
another manner of disbursement. Upon the Lender’s request, the Borrower shall
promptly confirm any telephonic request for the Term Advance by executing and
delivering an appropriate confirmation certificate to the Lender. The Borrower
shall be obligated to repay the Term Advance notwithstanding the Lender’s
failure to receive such confirmation and notwithstanding the fact that the
person requesting the same was not in fact authorized to do so. Any request for
the Term Advance, whether written or telephonic, shall be deemed to be a
representation by the Borrower that the conditions set forth in Section 4.2 have
been satisfied as of the time of the request.

 

(c) Over-Advance Term Advance. The Lender agrees, subject to the terms and
conditions of this Agreement, to make a single advance on a term loan basis to
the Borrower on the Funding Date (the “Over-Advance Term Advance”) in an amount
equal to $1,700,000. The Borrower’s obligation to pay the Over-Advance Term
Advance shall be evidenced by the Over-Advance Term Note and shall be secured by
the Collateral as provided in Article III.

 

(d) Funding of Over-Advance Term Advance. Upon fulfillment of the applicable
conditions set forth in Article IV, the Lender shall deposit the proceeds of the
Over-Advance Term Advance by crediting the same to the Borrower’s demand deposit
account specified in Section 2.2(b) unless the Lender and the Borrower shall
agree in writing to another manner of disbursement. Upon the Lender’s request,
the Borrower shall promptly confirm any telephonic request for the Over-Advance
Term Advance by executing and delivering an appropriate confirmation certificate
to the Lender. The Borrower shall be obligated to repay the Over-Advance Term
Advance notwithstanding the Lender’s failure to receive such confirmation and
notwithstanding the fact that the person requesting the same was not in fact
authorized to do so. Any request for the Over-Advance Term Advance, whether
written or telephonic, shall be deemed to be a representation by the Borrower
that the conditions set forth in Section 4.2 have been satisfied as of the time
of the request.

 

(e) Real Estate Advance. The Lender agrees, subject to the terms and conditions
of this Agreement, to make a single advance on a term loan basis to the Borrower
on the Funding Date (the “Real Estate Advance”) in an amount equal to the lesser
of (i) $825,000 or (ii) 75% of the fair market value as vacant of the Mortgaged
Premises, as determined by an independent appraisal obtained and reviewed in
accordance with the Lender’s standards.

 

20



--------------------------------------------------------------------------------

(f) Funding of Real Estate Advance. Upon fulfillment of the applicable
conditions set forth in Article IV, the Lender shall deposit the proceeds of the
Real Estate Advance by crediting the same to the Borrower’s demand deposit
account specified in Section 2.2(b) unless the Lender and the Borrower shall
agree in writing to another manner of disbursement. Upon the Lender’s request,
the Borrower shall promptly confirm any telephonic request for the Real Estate
Advance by executing and delivering an appropriate confirmation certificate to
the Lender. The Borrower shall be obligated to repay the Real Estate Advance
notwithstanding the Lender’s failure to receive such confirmation and
notwithstanding the fact that the person requesting the same was not in fact
authorized to do so. Any request for the Real Estate Advance, whether written or
telephonic, shall be deemed to be a representation by the Borrower that the
conditions set forth in Section 4.2 have been satisfied as of the time of the
request.

 

54.10 Payment of Notes. The outstanding principal balance of the Notes shall be
due and payable as follows:

 

(a) Revolving Note. On the Termination Date, the entire unpaid principal balance
of the Revolving Note, and all unpaid interest accrued thereon, shall in any
event be due and payable. The Revolving Note shall be subject to mandatory
prepayment as set forth in Section 2.17.

 

(b) Term Loan. The Term Note shall be due and payable in equal monthly
installments of $72,500 beginning on November 1, 2004, and on the first day of
each month thereafter to and including September 1, 2007. On the Termination
Date, the entire unpaid principal balance of the Term Note, and all unpaid
interest accrued thereon, shall in any event be due and payable. The Term Note
shall be subject to mandatory prepayment as set forth in Section 2.17.

 

(c) Over-Advance Term Loan. The Over-Advance Term Note shall be due and payable
in equal monthly installments of $47,222 beginning on November 1, 2004 and on
the first day of each month thereafter to and including September 1, 2007. On
the Termination Date, the entire unpaid principal balance of the Over-Advance
Term Note, and all unpaid interest accrued thereon, shall in any event be due
and payable. The Over-Advance Term Note shall be subject to mandatory prepayment
as set forth in Section 2.17

 

(d) Real Estate Loan. The Real Estate Note shall be due and payable in equal
monthly installments of $4,583 beginning on October 1, 2004, and on the first
day of each month thereafter to and including September 1, 2007. On the
Termination Date, the entire unpaid principal balance of the Real Estate Note,
and all unpaid interest accrued thereon, shall in any event be due and payable.
The Real Estate Note shall be subject to mandatory prepayment as set forth in
Section 2.17.

 

54.11 Inventory Appraisals. The Lender may from time to time obtain at the
Borrower’s expense an appraisal of Inventory by an appraiser acceptable to the
Lender in its sole discretion.

 

21



--------------------------------------------------------------------------------

54.12 Interest; Minimum Interest Charge; Default Interest; Participations;
Clearance Days;_Usury.

 

(a) Notes. Except as set forth in Subsections (d) and (g), the Advances shall
bear interest at the Floating Rate.

 

(b) Reserved.

 

(c) Minimum Interest Charge. If, in any Loan Year during the term of this
Agreement, the Borrower shall fail to pay to the Lender interest pursuant to
this Agreement of at least $150,000 (the “Minimum Interest Charge”), the
Borrower shall pay any deficiency between (a) the Minimum Interest Charge and
(b) the sum of (i) the amount of interest calculated under Section 2.12(a)
accrued during such Loan Year plus (ii) Revolving Commitment Fees accrued during
such Loan Year. Any such deficiency shall be due and payable on each anniversary
of the Funding Date and on the Termination Date (including any Termination Date
that occurs due to any refinancing by an affiliate of the Lender). As used in
this subsection (c), “Loan Year” means each one-year period ending on an
anniversary of the Funding Date.

 

(d) Default Interest Rate. Upon notice to the Borrower from the Lender from time
to time, the principal of the Advances outstanding from time to time shall bear
interest at the Default Rate, effective as of the first day of the fiscal month
during which any Default Period begins through the last day of such Default
Period. The Lender’s election to charge the Default Rate shall be in its sole
discretion and shall not be a waiver of any of its other rights and remedies.
The Lender’s election to charge interest at the Default Rate for less than the
entire period during which the Default Rate may be charged shall not be a waiver
of its right to later charge the Default Rate for the entire such period.

 

(e) Clearance Days. Notwithstanding Section 2.15(b)(ii), interest at the
interest rate applicable under this Section 2.12 shall accrue on the amount of
all payments (even if in the form of immediately available federal funds) for
two (2) days for clearance.

 

(f) Participations. If any Person shall acquire a participation in the Advances
or the Obligation of Reimbursement, the Borrower shall be obligated to the
Lender to pay the full amount of all interest calculated under this Section
2.12, along with all other fees, charges and other amounts due under this
Agreement, regardless if such Person elects to accept interest with respect to
its participation at a lower rate than that calculated under this Section 2.12,
or otherwise elects to accept less than its prorata share of such fees, charges
and other amounts due under this Agreement.

 

(g) Usury. In any event no rate change shall be put into effect which would
result in a rate greater than the highest rate permitted by law. Notwithstanding
anything to the contrary contained in any Loan Document, all agreements which
either now are or which shall become agreements between the Borrower and the
Lender are hereby limited so that in no contingency or event whatsoever shall
the total liability for payments in the nature of interest, additional interest
and other charges exceed the

 

22



--------------------------------------------------------------------------------

applicable limits imposed by any applicable usury laws. If any payments in the
nature of interest, additional interest and other charges made under any Loan
Document are held to be in excess of the limits imposed by any applicable usury
laws, it is agreed that any such amount held to be in excess shall be considered
payment of principal hereunder, and the indebtedness evidenced hereby shall be
reduced by such amount so that the total liability for payments in the nature of
interest, additional interest and other charges shall not exceed the applicable
limits imposed by any applicable usury laws, in compliance with the desires of
the Borrower and the Lender. This provision shall never be superseded or waived
and shall control every other provision of the Loan Documents and all agreements
between the Borrower and the Lender, or their successors and assigns.

 

54.13 Fees.

 

(a) Origination Fee. The Borrower shall pay the Lender a fully earned and
non-refundable origination fee of $63,000, due and payable upon the execution of
this Agreement.

 

(b) Audit Fees. The Borrower shall pay the Lender, on demand, audit fees in
connection with any audits or inspections conducted by or on behalf of the
Lender of any Collateral or the Borrower’s operations or business at the rates
established from time to time by the Lender as its audit fees (which fees are
currently $800 per day per auditor), together with all actual out-of-pocket
costs and expenses incurred in conducting any such audit or inspection, provided
that, so long as no Default Period is continuing, the Borrower shall not be
obligated to pay such audit fees or out of pocket expenses that were not
incurred in connection with any of the Lender’s quarterly collateral audits of
the Borrower.

 

(c) Letter of Credit Fees. The Borrower shall pay to the Lender a fee with
respect to each Letter of Credit, if any, accruing on a daily basis and computed
at the annual rate of one and one half percent (1.50%), of the aggregate amount
that may then be drawn under it assuming compliance with all conditions for
drawing (the “Aggregate Face Amount”), from and including the date of issuance
of such Letter of Credit until such date as such Letter of Credit shall
terminate by its terms or be returned to the Lender, due and payable monthly in
arrears on the first day of each month and on the Termination Date; provided,
however that during Default Periods, in the Lender’s sole discretion and without
waiving any of its other rights and remedies, such fee shall increase to four
and one half percent (4.50%) of the Aggregate Face Amount. The foregoing fee
shall be in addition to any and all fees, commissions and charges of the Issuer
with respect to or in connection with such Letter of Credit.

 

(d) Letter of Credit Administrative Fees. The Borrower shall pay to the Lender,
on written demand, the administrative fees charged by the Issuer in connection
with the honoring of drafts under any Letter of Credit, amendments thereto,
transfers thereof and all other activity with respect to the Letters of Credit
at the then-current rates published by the Issuer for such services rendered on
behalf of customers of the Issuer generally.

 

23



--------------------------------------------------------------------------------

(e) Revolving Line Termination and Line Reduction Fees. If the Revolving Credit
Facility is terminated (i) by the Lender during a Default Period that begins
before the Maturity Date, (ii) by the Borrower as of a date other than the
Maturity Date, or if the Borrower reduce the Maximum Line, the Borrower shall
pay to the Lender a fee in an amount equal to the Prepayment Fee Percentage
times (a) the Maximum Line, in the case of the reduction of the Maximum Line to
zero, (b) the amount by which the Maximum Line is reduced, in the case of any
reduction of the Maximum Line to an amount exceeding zero and (c) the aggregate
unpaid principal balance and all interest, Revolving Commitment Fees and other
fees upon the Revolving Note, in the case of the termination of the Revolving
Credit Facility in its entirety.

 

(f) Term Loan Prepayment Fees. If the Term Note is prepaid for any reason the
Borrower shall pay to the Lender a fee in an amount equal to the Prepayment Fee
Percentage of the amount prepaid. No payment or prepayment upon the Term Note
may be reborrowed.

 

(g) Over-Advance Term Loan Prepayment. No payment or prepayment upon the
Over-Advance Term Note may be reborrowed.

 

(h) Real Estate Loan Prepayment Fees. If the Real Estate Note is prepaid for any
reason the Borrower shall pay to the Lender a fee in an amount equal to the
Prepayment Fee Percentage of the amount prepaid. No payment or prepayment upon
the Real Estate Note may be reborrowed.

 

(i) Waiver of Termination and Prepayment Fees. The Borrower will not be required
to pay the termination and prepayment fees otherwise due under subsections (e),
(f) and (h) if such termination or prepayment (a) is made because of refinancing
by an affiliate of the Lender and (b) occurs on or after the 570th day following
the Funding Date.

 

(j) Revolving Commitment Fees. The Borrower shall pay to the Lender fees (the
“Revolving Commitment Fees”) in an amount determined by applying 0.50% to the
average daily Unused Revolving Commitment for each month during the period from
the Funding Date to the Termination Date. Such Revolving Commitment Fees are
payable monthly in arrears on the first day of each month and on the Termination
Date.

 

(k) Other Fees. The Lender may from time to time, upon five (5) days prior
notice to the Borrower during a Default Period, charge additional fees for
Revolving Advances made and Letters of Credit issued in excess of Availability,
for late delivery of reports, in lieu of imposing interest at the Default Rate,
and for other reasons. The Borrower’s request for a Revolving Advance or the
issuance of a Letter of Credit at any time after such notice is given and such
five (5) day period has elapsed shall constitute the Borrower’s agreement to pay
the fees described in such notice.

 

24



--------------------------------------------------------------------------------

54.14 Time for Interest Payments; Payment on Non-Banking Days; Computation of
Interest and Fees.

 

(a) Time For Interest Payments. Interest accruing on Advances shall be due and
payable in arrears on the first day of each month and on the Termination Date.

 

(b) Payment on Non-Banking Days. Whenever any payment to be made hereunder shall
be stated to be due on a day which is not a Banking Day, such payment may be
made on the next succeeding Banking Day, and such extension of time shall in
such case be included in the computation of interest on the Advances or the fees
hereunder, as the case may be.

 

(c) Computation of Interest and Fees. Interest accruing on the outstanding
principal balance of the Advances and fees hereunder outstanding from time to
time shall be computed on the basis of actual number of days elapsed in a year
of 360 days.

 

54.15 Lockbox; Collateral Account; Application of Payments.

 

(a) Lockbox and Collateral Account.

 

(i) The Borrower shall instruct all account debtors to pay all Accounts directly
to the Lockbox. If, notwithstanding such instructions, the Borrower receives any
payments on Accounts, the Borrower shall deposit such payments into the
Collateral Account. The Borrower shall also deposit all other cash proceeds of
Collateral directly to the Collateral Account. Until so deposited, the Borrower
shall hold all such payments and cash proceeds in trust for and as the property
of the Lender and shall not commingle such property with any of its other funds
or property. All deposits in the Collateral Account shall constitute proceeds of
Collateral and shall not constitute payment of the Obligations.

 

(ii) All items deposited in the Collateral Account shall be subject to final
payment. If any such item is returned uncollected, the Borrower will immediately
pay the Lender, or, for items deposited in the Collateral Account, the bank
maintaining such account, the amount of that item, or such bank at its
discretion may charge any uncollected item to the Borrower’s commercial account
or other account. The Borrower shall be liable as an endorser on all items
deposited in the Collateral Account, whether or not in fact endorsed by the
Borrower.

 

(b) Application of Payments.

 

(i) The Borrower may, from time to time, in accordance with the Lockbox and
Collection Account Agreement, cause funds in the Collateral Account to be
transferred to the Lender’s general account for payment of the Obligations.
Except as provided in the preceding sentence, amounts deposited in the
Collateral Account shall not be subject to withdrawal by the Borrower, except
after full payment and discharge of all Obligations.

 

(ii) All payments to the Lender shall be made in immediately available funds and
shall be applied to the Obligations upon receipt by the Lender.

 

25



--------------------------------------------------------------------------------

Funds received from the Collateral Account shall be deemed to be immediately
available. The Lender may hold all payments not constituting immediately
available funds for two (2) additional days before applying them to the
Obligations.

 

54.16 Voluntary Prepayment; Reduction of the Maximum Line; Termination of the
Credit Facility by the Borrower. Except as otherwise provided herein, the
Borrower may prepay the Advances in whole at any time or from time to time in
part. The Borrower may terminate the Credit Facility or reduce the Maximum Line
at any time if it (i) gives the Lender at least 30 days’ prior written notice
and (ii) pays the Lender termination, prepayment and Maximum Line reduction fees
in accordance with Sections 2.13(e), (f) (g) and (h). Any reduction in the
Maximum Line must be in an amount of not less than $500,000 or an integral
multiple thereof. If the Borrower reduce the Maximum Line to zero, all
Obligations shall be immediately due and payable. Subject to termination of the
Credit Facility and payment and performance of all Obligations, the Lender
shall, at the Borrower’s expense, release or terminate the Security Interest and
the Security Documents to which the Borrower is entitled by law.

 

54.17 Mandatory Prepayment.

 

(a) Without notice or demand, if the sum of the outstanding principal balance of
the Revolving Advances plus the L/C Amount shall at any time exceed the
Borrowing Base, the Borrower shall (i) first, immediately prepay the Revolving
Advances to the extent necessary to eliminate such excess; and (ii) if
prepayment in full of the Revolving Advances is insufficient to eliminate such
excess, pay to the Lender in immediately available funds for deposit in the
Special Account an amount equal to the remaining excess. Except as set forth in
Section 2.17(d), any payment received by the Lender under this Section 2.17 or
under Section 2.16 may be applied to the Obligations, in such order and in such
amounts as the Lender, in its discretion, may from time to time determine.

 

(b) In addition, the Lender may obtain at the Borrower’s expense an appraisal of
the Eligible Equipment (by an appraiser chosen by the Lender) not more than once
per each calendar year, provided that, during a Default Period, the Lender may
obtain such appraisals as it deems appropriate in its sole discretion. If the
aggregate outstanding principal balance of the Term Note exceeds 100% of the
forced liquidation value of the Eligible Equipment as shown on any such
appraisal, the Borrower shall immediately prepay the Term Note in the amount of
such excess.

 

(c) In addition, the Lender may obtain at the Borrower’s expense an appraisal of
the Mortgaged Premises (by an appraiser chosen by the Lender) not more than once
per each calendar year, provided that, during a Default Period, the Lender may
obtain such appraisals as it deems appropriate in its sole discretion. If the
aggregate outstanding principal balance of the Real Estate Note exceeds 80% of
the appraised value of the real estate as shown on any such appraisal, the
Borrower shall immediately prepay the Real Estate Note in the amount of such
excess.

 

(d) On the date on which the annual financial statements are required to be
delivered pursuant to subsection 6.1(a) hereof for the fiscal years ending
December 31, 2004 and December 31, 2005, the Borrower shall deliver to the
Lender a written calculation of Excess Cash Flow of the Borrower for such year
and certified as correct

 

26



--------------------------------------------------------------------------------

on behalf of the Borrower by the chief financial officer of the Borrower and
concurrently therewith shall deliver to the Lender an amount equal to the lesser
of (i) fifty percent (50%) of such Excess Cash Flow determined as of the last
day of such fiscal year for such fiscal year or (ii) the unpaid principal
balance of the Over-Advance Term Note. Any payment received by the Lender under
this Section 2.17(d) shall be applied to the unpaid installments of principal
upon the Over-Advance Term Note in reverse order of their maturities.

 

54.18 Revolving Advances to Pay Obligations. Notwithstanding anything in Section
2.1, the Lender may, in its discretion at any time or from time to time, without
the Borrower’s request and even if the conditions set forth in Section 4.2 would
not be satisfied, make a Revolving Advance in an amount equal to the portion of
the Obligations from time to time due and payable.

 

54.19 Use of Proceeds. The Borrower shall use the proceeds of the initial
Revolving Advance, the Term Advance, the Over-Advance Term Advance and the Real
Estate Advance to finance the Acquisition and to refinance the Revolving Advance
and the Term Advance outstanding under the Prior Credit Agreement, in accordance
with the statement of sources and uses of funds prepared by the Borrower and
attached hereto as Schedule 2.19 and wire transfer instructions furnished by the
Borrower to the Agent in connection therewith. The proceeds of any subsequent
Revolving Advances and each Letter of Credit shall be used for ordinary working
capital purposes.

 

54.20 Liability Records. The Lender may maintain from time to time, at its
discretion, records as to the Obligations. All entries made on any such record
shall be presumed correct until the Borrower establish the contrary. Upon the
Lender’s demand, the Borrower will admit and certify in writing the exact
principal balance of the Obligations that the Borrower then assert to be
outstanding. Any billing statement or accounting rendered by the Lender shall be
conclusive and fully binding on the Borrower unless the Borrower give the Lender
specific written notice of exception within 30 days after receipt.

 

ARTICLE LV.

 

SECURITY INTEREST; OCCUPANCY; SETOFF

 

55.1 Grant of Security Interest. The Borrower hereby pledges, assigns and grants
to the Lender for the benefit of itself and Wells Fargo Bank with respect to
Wells Fargo Bank Obligations, a lien and security interest (collectively
referred to as the “Security Interest”) in the Collateral, as security for the
payment and performance of the Obligations. Upon request by the Lender, the
Borrower will grant the Lender a security interest in all commercial tort claims
it may have against any Person.

 

55.2 Notification of Account Debtors and Other Obligors. The Lender may during a
Default Period notify any account debtor or other person obligated to pay the
amount due that such right to payment has been assigned or transferred to the
Lender for security and shall be paid directly to the Lender. The Borrower will
join in giving such notice if the Lender so requests. At any time after the
Borrower or the Lender gives such notice to an account debtor or other obligor,
the Lender may, but need not, in the Lender’s name or in the Borrower’s name
during a Default Period, (a) demand, sue for, collect or receive any money or
property at any time payable or receivable on account of, or securing, any such
right to payment, or grant any extension to, make any compromise or settlement
with or otherwise agree to waive, modify,

 

27



--------------------------------------------------------------------------------

amend or change the obligations (including collateral obligations) of any such
account debtor or other obligor; and (b) as the Borrower’s agent and
attorney-in-fact, notify the United States Postal Service to change the address
for delivery of the Borrower’s mail to any address designated by the Lender,
otherwise intercept the Borrower’s mail, and receive, open and dispose of the
Borrower’s mail, applying all Collateral as permitted under this Agreement and
holding all other mail for the Borrower’s account or forwarding such mail to the
Borrower’s last known address.

 

55.3 Assignment of Insurance. As additional security for the payment and
performance of the Obligations, the Borrower hereby assigns to the Lender any
and all monies (including proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of the Borrower with
respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto, and the Borrower hereby directs the issuer
of any such policy to pay all such monies directly to the Lender. At any time,
whether or not a Default Period then exists, the Lender may (but need not), in
the Lender’s name or in the Borrower’s name, execute and deliver proof of claim,
receive all such monies, endorse checks and other instruments representing
payment of such monies, and adjust, litigate, compromise or release any claim
against the issuer of any such policy.

 

55.4 Occupancy.

 

(a) The Borrower hereby irrevocably grants to the Lender the right to take
exclusive possession of the Premises at any time during a Default Period.

 

(b) The Lender may use the Premises only to hold, process, manufacture, sell,
use, store, liquidate, realize upon or otherwise dispose of goods that are
Collateral and for other purposes that the Lender may in good faith deem to be
related or incidental purposes.

 

(c) The Lender’s right to hold the Premises shall cease and terminate upon the
earlier of (i) payment in full and discharge of all Obligations and termination
of the Credit Facility, and (ii) final sale or disposition of all goods
constituting Collateral and delivery of all such goods to purchasers.

 

(d) The Lender shall not be obligated to pay or account for any rent or other
compensation for the possession, occupancy or use of any of the Premises;
provided, however, that if the Lender does pay or account for any rent or other
compensation for the possession, occupancy or use of any of the Premises, the
Borrower shall reimburse the Lender promptly for the full amount thereof. In
addition, the Borrower will pay, or reimburse the Lender for, all taxes, fees,
duties, imposts, charges and expenses at any time incurred by or imposed upon
the Lender by reason of the execution, delivery, existence, recordation,
performance or enforcement of this Agreement or the provisions of this Section
3.4.

 

55.5 License. Without limiting the generality of any other Security Document,
the Borrower hereby grants to the Lender a non-exclusive, worldwide and
royalty-free license to use or otherwise exploit all Intellectual Property
Rights of the Borrower solely for the purpose of: (a) completing the manufacture
of any in-process materials during any Default Period so that such materials
become saleable Inventory, all in accordance with the same quality standards

 

28



--------------------------------------------------------------------------------

previously adopted by the Borrower for its own manufacturing and subject to the
Borrower’s reasonable exercise of quality control; and (b) selling, leasing or
otherwise disposing of any or all Collateral during any Default Period.

 

55.6 Financing Statement. The Borrower authorizes the Lender to file from time
to time where permitted by law, such financing statements against collateral
described as “all personal property” or describing specific items of collateral
including commercial tort claims as the Lender deems necessary or useful to
perfect the Security Interest. A carbon, photographic or other reproduction of
this Agreement or of any financing statements signed by the Borrower, if
required, is sufficient as a financing statement and may be filed as a financing
statement in any state to perfect the security interests granted hereby. For
this purpose, the following information is set forth:

 

Name and address of Debtor:

 

USPoly Company

7901 North Kickapoo

Shawnee, OK 74804

Federal Employer Identification No. 57118443

Organizational Identification No. 120-818

 

Name and address of Secured Party:

Wells Fargo Business Credit, Inc.

MAC N9312-040

Sixth and Marquette

Minneapolis, Minnesota 55479

Federal Employer Identification No. 41-1237652

 

55.7 Setoff. The Lender may at any time or from time to time during a Default
Period, at its sole discretion and without demand and without notice to anyone,
setoff any liability owed to the Borrower by the Lender, whether or not due,
against any Obligation, whether or not due. In addition, each other Person
holding a participating interest in any Obligations shall have the right to
appropriate or setoff any deposit or other liability then owed by such Person to
the Borrower, whether or not due, and apply the same to the payment of said
participating interest, as fully as if such Person had lent directly to the
Borrower the amount of such participating interest.

 

55.8 Collateral. This Agreement does not contemplate a sale of accounts,
contract rights or chattel paper, and, as provided by law, the Borrower is
entitled to any surplus and shall remain liable for any deficiency. The Lender’s
duty of care with respect to Collateral in its possession (as imposed by law)
shall be deemed fulfilled if it exercises reasonable care in physically keeping
such Collateral, or in the case of Collateral in the custody or possession of a
bailee or other third person, exercises reasonable care in the selection of the
bailee or other third person, and the Lender need not otherwise preserve,
protect, insure or care for any Collateral. The Lender shall not be obligated to
preserve any rights the Borrower may have against prior parties, to realize on
the Collateral at all or in any particular manner or order or to apply any cash
proceeds of the Collateral in any particular order of application. The Lender
has no obligation to clean-up or otherwise prepare the Collateral for sale. The
Borrower waives any right it may have to require the Lender to pursue any third
person for any of the Obligations.

 

29



--------------------------------------------------------------------------------

Section 3.9 Pledged Stock Collateral. All certificates and instruments
representing or evidencing the Initial Pledged Shares have been delivered to the
Lender. All certificates and instruments representing or evidencing Pledged
Stock Collateral received by the Borrower after the execution of this Agreement
shall be delivered to the Lender promptly upon the Borrower’s receipt thereof.
All such certificates and instruments shall be held by or on behalf of the
Lender pursuant hereto and shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to the Lender.

 

Section 3.10 Voting Rights; Dividends; Etc.

 

(a) Subject to paragraph (c) of this Section 3.10, the Borrower shall be
entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Pledged Stock Collateral or any part thereof
for any purpose not inconsistent with the terms of this Agreement.

 

(b) The Borrower shall at all times instruct W.L. Plastics Corporation to pay
any and all interest and dividends paid in respect of the Pledged Stock
Collateral into the Lockbox for application pursuant to Section 2.15; provided,
however, that any and all dividends paid or payable other than in cash in
respect of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Stock Collateral,
shall be, and shall be forthwith delivered to the Lender to hold as, Collateral.

 

(c) Upon the occurrence and during the continuance of any Default Period, the
Lender shall have the right in its sole discretion, and the Borrower shall
execute and deliver all such proxies and other instruments as may be necessary
or appropriate to give effect to such right, to terminate all rights of the
Borrower to exercise or refrain from exercising the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 3.10(a)
hereof, and all such rights shall thereupon become vested in the Lender who
shall thereupon have the sole right to exercise or refrain from exercising such
voting and other consensual rights; provided, however, that the Lender shall not
be deemed to possess or have control over any voting rights with respect to any
Collateral unless and until the Lender has given written notice to the Borrower
that any further exercise of such voting rights by the Borrower is prohibited
and that the Lender and/or its assigns will henceforth exercise such voting
rights.

 

(d) Upon the occurrence and during the continuance of any Default Period all
rights of the Borrower to receive the dividends that it would otherwise be
authorized to receive and retain pursuant to Section 3.10(a) hereof shall cease,
and all such rights shall thereupon become vested in the Lender who shall
thereupon have the sole right to receive and hold such dividends as Collateral.

 

30



--------------------------------------------------------------------------------

ARTICLE LVI.

 

CONDITIONS OF LENDING

 

56.1 Conditions Precedent to the Initial Advances and Letter of Credit. The
Lender’s obligation to make the initial Advances or to cause any Letters of
Credit to be issued shall be subject to the condition precedent that the Lender
shall have received all of the following, each in form and substance
satisfactory to the Lender:

 

(a) This Agreement, properly executed by the Borrower.

 

(b) The Notes, properly executed by the Borrower.

 

(c) A certificate of an officer of the Borrower certifying (A) that true and
accurate copies of the Acquisition Documents, including all amendments thereof,
supplements thereto and documents or instruments delivered in connection
therewith, have been furnished to the Lender, and (B) that the foregoing, in the
respective forms certified to the Lender, remain in full force and effect
without supplement, amendment or other modification.

 

(d) To the extent not provided in satisfactory form under the Prior Credit
Agreement, a true and correct copy of any and all leases pursuant to which the
Borrower is leasing the Premises, together with a landlord’s disclaimer and
consent with respect to each such lease in a form prescribed by the Lender.

 

(e) To the extent not provided in satisfactory form under the Prior Credit
Agreement, a true and correct copy of any and all mortgages pursuant to which
the Borrower has mortgaged the Premises, together with a mortgagee’s disclaimer
and consent with respect to each such mortgage in a form prescribed by the
Lender.

 

(f) To the extent not provided in satisfactory form under the Prior Credit
Agreement, a true and correct copy of any and all agreements pursuant to which
the Borrower’s property is in the possession of any Person other than the
Borrower, together with, in the case of any goods held by such Person for
resale, (i) a consignee’s acknowledgment and waiver of Liens, (ii) UCC financing
statements sufficient to protect the Borrower’s and the Lender’s interests in
such goods, and (iii) UCC searches showing that no other secured party has filed
a financing statement against such Person and covering property similar to the
Borrower’s other than the Borrower, or if there exists any such secured party,
evidence that each such secured party has received notice from the Borrower and
the Lender sufficient to protect the Borrower’s and the Lender’s interests in
the Borrower’s goods from any claim by such secured party.

 

(g) To the extent not provided in satisfactory form under the Prior Credit
Agreement, an acknowledgment and waiver of Liens from each warehouse in which
the Borrower is storing Inventory.

 

(h) To the extent not provided in satisfactory form under the Prior Credit
Agreement, a true and correct copy of any and all agreements pursuant to which
the Borrower’s property is in the possession of any Person other than the
Borrower,

 

31



--------------------------------------------------------------------------------

together with, (i) an acknowledgment and waiver of Liens from each subcontractor
who has possession of the Borrower’s goods from time to time, (ii) UCC financing
statements sufficient to protect the Borrower’s and the Lender’s interests in
such goods, and (iii) UCC searches showing that no other secured party has filed
a financing statement covering such Person’s property other than the Borrower,
or if there exists any such secured party, evidence that each such secured party
has received notice from the Borrower and the Lender sufficient to protect the
Borrower’s and the Lender’s interests in the Borrower’s goods from any claim by
such secured party.

 

(i) The Lockbox and Collection Account Agreement, properly executed by the
Borrower and Wells Fargo Bank Nebraska.

 

(j) Control agreements, properly executed by the Borrower and each bank at which
the Borrower maintains deposit accounts.

 

(k) Current searches of appropriate filing offices showing that (i) no Liens
have been filed and remain in effect against the Borrower or UAHC except
Permitted Liens or Liens held by Persons who have agreed in writing that upon
receipt of proceeds of the initial Advances, they will satisfy, release or
terminate such Liens in a manner satisfactory to the Lender, and (ii) the Lender
has duly filed all financing statements necessary to perfect the Security
Interest, to the extent the Security Interest is capable of being perfected by
filing.

 

(l) A certificate of the Borrower’s Secretary or Assistant Secretary (or
equivalent officer) certifying that attached to such certificate are (i) the
resolutions of the Borrower’s Directors and, if required, Owners, authorizing
the execution, delivery and performance of the Loan Documents, (ii) true,
correct and complete copies of the Borrower’s Constituent Documents, and (iii)
examples of the signatures of the Borrower’s Officers or agents authorized to
execute and deliver the Loan Documents and other instruments, agreements and
certificates, including Advance requests, on the Borrower’s behalf.

 

(m) A current good standing certificate for the Borrower from its jurisdiction
of organization.

 

(n) Evidence that the Borrower is duly licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary.

 

(o) A certificate of an Officer of the Borrower confirming, in his personal
capacity, the representations and warranties set forth in Article V.

 

(p) An opinion of counsel to the Borrower, addressed to the Lender and covering
matters and otherwise in a form acceptable to the Lender.

 

(q) Certificates of the insurance required hereunder, with all hazard insurance
containing a lender’s loss payable endorsement in the Lender’s favor and with
all liability insurance naming the Lender as an additional insured.

 

32



--------------------------------------------------------------------------------

(r) Payment of the fees and commissions due under Section 2.13 through the date
of the initial Advance or Letter of Credit and expenses incurred by the Lender
through such date and required to be paid by the Borrower under Section 8.6,
including all legal expenses incurred through the date of this Agreement.

 

(s) Evidence that after making the initial Revolving Advance and after giving
effect to the Acquisition, satisfying all trade payables older than 60 days from
invoice date, book overdrafts and closing costs, Availability shall be not less
than $2,000,000.

 

(t) An initial Borrowing Base Certificate showing the Borrower’s good faith
estimate of the Borrowing Base as of the Funding Date.

 

(u) An appraisal of the Mortgaged Premises performed by an appraiser
satisfactory to the Lender in form and substance satisfactory to the Lender.

 

(v) An as-built survey of the Mortgaged Premises in form and substance
satisfactory to the Lender.

 

(w) Amendment No. 1 to the Medallion Subordination Agreement in form and
substance satisfactory to the Lender, properly executed by the parties thereto.

 

(x) Phase I and Phase II environmental site assessments of the real estate
described in the Mortgage, together with reliance letters in favor of the
Lender, each in form and substance acceptable to the Lender;

 

(y) The Seller Subordination Agreement in form and substance satisfactory to the
Lender, properly executed by the parties thereto;

 

(z) The Lender shall have confirmed that the Borrower shall have received the
proceeds of an additional equity contribution in the amount acceptable to Lender
from its management; and

 

(aa) Such other documents as the Lender in its sole discretion may require.

 

56.2 Conditions Precedent to All Advances and Letters of Credit. The Lender’s
obligation to make each Advance and to cause each Letter of Credit to be issued
shall be subject to the further conditions precedent that:

 

(a) the representations and warranties contained in Article V are correct on and
as of the date of such Advance or issuance of a Letter of Credit as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date; and

 

(b) no event has occurred and is continuing, or would result from such Advance
or issuance of a Letter of Credit which constitutes a Default or an Event of
Default.

 

33



--------------------------------------------------------------------------------

ARTICLE LVII.

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender as follows, in each case,
except as expressly noted below, after giving effect to the Acquisition:

 

57.1 Existence and Power; Name; Chief Executive Office; Inventory and Equipment
Locations; Federal Employer Identification Number. The Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
state of its organization and is duly licensed or qualified to transact business
in all jurisdictions where the character of the property owned or leased or the
nature of the business transacted by it makes such licensing or qualification
necessary. The Borrower has all requisite power and authority to conduct its
business, to own its properties and to execute and deliver, and to perform all
of its obligations under, the Transaction Documents. During its existence, the
Borrower has done business solely under the names set forth in Schedule 5.1 and
all of the Borrower’s records relating to its business or the Collateral are
kept at the locations set forth on Schedule 5.1. The Borrower’s chief executive
office and principal place of business is located at the address set forth in
Schedule 5.1. All Inventory and Equipment is located at that location or at one
of the other locations listed in Schedule 5.1. The Borrower’s federal employer
identification number is correctly set forth in Section 3.6.

 

57.2 Capitalization. Schedule 5.2 constitutes a correct and complete list of all
ownership interests of the Borrower and rights to acquire ownership interests
including the record holder, number of interests and percentage interests on a
fully diluted basis, and an organizational chart showing the ownership structure
of all Subsidiaries of the Borrower.

 

57.3 Authorization of Borrowing; No Conflict as to Law or Agreements. The
execution, delivery and performance by the Borrower of the Transaction Documents
and the borrowings from time to time hereunder have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval of the Borrower’s Owners; (ii) require any authorization, consent or
approval by, or registration, declaration or filing with, or notice to, any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, or any third party, except such authorization, consent,
approval, registration, declaration, filing or notice as has been obtained,
accomplished or given prior to the date hereof; (iii) violate any provision of
any law, rule or regulation (including Regulation X of the Board of Governors of
the Federal Reserve System) or of any order, writ, injunction or decree
presently in effect having applicability to the Borrower or of the Borrower’s
Constituent Documents; (iv) result in a breach of or constitute a default under
any indenture or loan or credit agreement or any other material agreement, lease
or instrument to which the Borrower (or, prior to the consummation of the Spin
Off, PW Eagle) is a party or by which it or its properties may be bound or
affected; or (v) result in, or require, the creation or imposition of any Lien
(other than the Security Interest) upon or with respect to any of the properties
now owned or hereafter acquired by the Borrower.

 

57.4 Legal Agreements. This Agreement constitutes and, upon due execution by the
Borrower, the other Transaction Documents will constitute the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms.

 

34



--------------------------------------------------------------------------------

57.5 Subsidiaries. Except as set forth in Schedule 5.5 hereto, the Borrower has
no Subsidiaries.

 

57.6 Financial Condition; No Adverse Change.

 

(a) The Borrower has furnished to the Lender (a) PW Eagle’s audited financial
statements for its fiscal year ended December 31, 2002 and audited financial
statements for the fiscal year ended December 31, 2003, and those statements
fairly present PW Eagle’s financial condition on the dates thereof and the
results of its operations and cash flows for the periods then ended and were
prepared in accordance with GAAP and (b) a proforma balance sheet and income
statement for the period ended July 31, 2004 prepared as if the Acquisition had
taken place and prepared in accordance with GAAP. Since the date of the most
recent financial statements, there has been no material adverse change in the
Borrower’s business, properties or condition (financial or otherwise) which has
had a Material Adverse Effect.

 

(b) The Borrower has furnished to the Lender a closing date balance sheet for
the Borrower prepared as of the Funding Date and after giving effect to the
Acquisition and the making of the initial Advances and such statement fairly
present the Borrower’s financial condition on the Funding Date and has been
prepared in accordance with GAAP.

 

(c) Upon the funding of the initial Loans, the Acquisition will be consummated.

 

57.7 Litigation. There are no actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, or the properties of the Borrower or any of its Subsidiaries
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, which, if determined adversely to the
Borrower or any of its Subsidiaries would have a Material Adverse Effect.

 

57.8 Regulation U. The Borrower is no engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

 

57.9 Taxes. The Borrower and each of its Subsidiaries have paid or caused to be
paid to the proper authorities when due all federal, state and local taxes
required to be withheld by each of them. The Borrower and each of its
Subsidiaries have filed all federal, state and local tax returns which to the
knowledge of the Officers of the Borrower and each of its Subsidiaries, as the
case may be, are required to be filed, and the Borrower and each of its
Subsidiaries have paid or caused to be paid to the respective taxing authorities
all taxes as shown on said returns or on any assessment received by any of them
to the extent such taxes have become due.

 

57.10 Titles and Liens. The Borrower has good and absolute title to all
Collateral free and clear of all Liens other than Permitted Liens. No financing
statement naming the Borrower as debtor is on file in any office except to
perfect only Permitted Liens.

 

57.11 Intellectual Property Rights.

 

(a) Owned Intellectual Property. Schedule 5.11 is a complete list of all
patents, applications for patents, trademarks, applications for trademarks,
service

 

35



--------------------------------------------------------------------------------

marks, applications for service marks, mask works, trade dress and copyrights
for which the Borrower is the registered owner (the “Owned Intellectual
Property”). Except as disclosed on Schedule 5.11, (i) the Borrower owns the
Owned Intellectual Property free and clear of all restrictions (including
covenants not to sue a third party), court orders, injunctions, decrees, writs
or Liens, whether by written agreement or otherwise, (ii) no Person other than
the Borrower owns or has been granted any right in the Owned Intellectual
Property, (iii) all Owned Intellectual Property is valid, subsisting and
enforceable and (iv) the Borrower has taken all commercially reasonable action
necessary to maintain and protect the Owned Intellectual Property.

 

(b) Agreements with Employees and Contractors. The Borrower has entered into a
legally enforceable agreement with appropriate employees and subcontractors
obligating each such Person to assign to the Borrower, without any additional
compensation, any Intellectual Property Rights created, discovered or invented
by such Person in the course of such Person’s employment or engagement with the
Borrower (except to the extent prohibited by law), and further requiring such
Person to cooperate with the Borrower, without any additional compensation, in
connection with securing and enforcing any Intellectual Property Rights therein;
provided, however, that the foregoing shall not apply with respect to employees
and subcontractors whose job descriptions are of the type such that no such
assignments are reasonably foreseeable.

 

(c) Intellectual Property Rights Licensed from Others. Schedule 5.11 is a
complete list of all agreements under which the Borrower has licensed
Intellectual Property Rights from another Person (“Licensed Intellectual
Property”) other than readily available, non-negotiated licenses of computer
software and other intellectual property used solely for performing accounting,
word processing and similar administrative tasks (“Off-the-shelf Software”) and
a summary of any ongoing payments the Borrower is obligated to make with respect
thereto. Except as disclosed on Schedule 5.11 and in written agreements copies
of which have been given to the Lender, the Borrower’s licenses to use the
Licensed Intellectual Property are free and clear of all restrictions, Liens,
court orders, injunctions, decrees, or writs, whether by written agreement or
otherwise. Except as disclosed on Schedule 5.11, the Borrower is not obligated
or under any liability whatsoever to make any payments of a material nature by
way of royalties, fees or otherwise to any owner of, licensor of, or other
claimant to, any Intellectual Property Rights.

 

(d) Other Intellectual Property Needed for Business. Except for Off-the-shelf
Software and as disclosed on Schedule 5.11, the Owned Intellectual Property and
the Licensed Intellectual Property constitute all Intellectual Property Rights
used or necessary to conduct the Borrower’s business as it is presently
conducted or as the Borrower reasonably foresees conducting it.

 

(e) Infringement. Except as disclosed on Schedule 5.11, the Borrower has no
knowledge of, nor has it received any written claim or notice alleging, any
Infringement of another Person’s Intellectual Property Rights (including any
written claim that the Borrower must license or refrain from using the
Intellectual Property

 

36



--------------------------------------------------------------------------------

Rights of any third party) nor, to the Borrower’s knowledge, is there any
threatened claim or any reasonable basis for any such claim.

 

57.12 Plans. Except as disclosed to the Lender in writing prior to the date
hereof and on Schedule 5.12, neither the Borrower nor any ERISA Affiliate (i)
maintains or has maintained any Pension Plan, (ii) contributes or has
contributed to any Multiemployer Plan or (iii) provides or has provided
post-retirement medical or insurance benefits with respect to employees or
former employees (other than benefits required under Section 601 of ERISA,
Section 4980B of the IRC or applicable state law). Neither the Borrower nor any
ERISA Affiliate has received any notice or has any knowledge to the effect that
it is not in full compliance with any of the requirements of ERISA, the IRC or
applicable state law with respect to any Plan. No Reportable Event exists in
connection with any Pension Plan. Each Plan which is intended to qualify under
the IRC is so qualified, and no fact or circumstance exists which may have an
adverse effect on the Plan’s tax-qualified status. Neither the Borrower nor any
ERISA Affiliate has (i) any accumulated funding deficiency (as defined in
Section 302 of ERISA and Section 412 of the IRC) under any Plan, whether or not
waived, (ii) any liability under Section 4201 or 4243 of ERISA for any
withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan or (iii) any liability or knowledge of any facts or
circumstances which could result in any liability to the Pension Benefit
Guaranty Corporation, the Internal Revenue Service, the Department of Labor or
any participant in connection with any Plan (other than routine claims for
benefits under the Plan).

 

57.13 Default. The Borrower is in compliance with all provisions of all
agreements, instruments, decrees and orders to which it is a party or by which
it or its property is bound or affected, the breach or default of which would be
likely to have a Material Adverse Effect.

 

57.14 Environmental Matters. Except for matters disclosed in Schedule 5.14:

 

(a) To the Borrower’s best knowledge, there are not present in, on or under the
Premises or the Mortgaged Premises any Hazardous Substances in such form or
quantity as to create any liability or obligation for either the Borrower or the
Lender under common law of any jurisdiction or under any Environmental Law, and
no Hazardous Substances have ever been stored, buried, spilled, leaked,
discharged, emitted or released in, on or under the Premises or the Mortgaged
Premises in such a way as to create any such liability, except to the extent
that such liability or obligation would not be likely to have a Material Adverse
Effect.

 

(b) To the Borrower’s best knowledge, the Borrower has not disposed of Hazardous
Substances in such a manner as to create any liability under any Environmental
Law, except to the extent that such liability would not be likely to have a
Material Adverse Effect.

 

(c) There are not and, to the Borrower’s knowledge, there never have been any
requests, claims, notices, investigations, demands, administrative proceedings,
hearings or litigation, relating in any way to the Premises or the Mortgaged
Premises or the Borrower, alleging material liability under, violation of, or
noncompliance with any Environmental Law or any license, permit or other
authorization issued pursuant thereto. To the Borrower’s best knowledge, no such
matter is threatened or impending.

 

37



--------------------------------------------------------------------------------

(d) To the Borrower’s best knowledge, the Borrower’s businesses are and have in
the past always been conducted in accordance with all Environmental Laws and all
licenses, permits and other authorizations required pursuant to any
Environmental Law and necessary for the lawful and efficient operation of such
businesses are in the Borrower’s possession and are in full force and effect. No
permit required under any Environmental Law is scheduled to expire within 12
months and, to the Borrower’s best knowledge, there is no threat that any such
permit will be withdrawn, terminated, limited or materially changed.

 

(e) To the Borrower’s best knowledge, the Premises and the Mortgaged Premises
are not and never have been listed on the National Priorities List, the
Comprehensive Environmental Response, Compensation and Liability Information
System or any similar federal, state or local list, schedule, log, inventory or
database.

 

(f) The Borrower has delivered to Lender all environmental assessments, audits,
reports, permits, licenses and other documents describing or relating in any way
to the Premises, the Mortgaged Premises or Borrower’s businesses.

 

57.15 Submissions to Lender . All financial and other information provided to
the Lender by or on behalf of the Borrower in connection with the Borrower’s
request for the credit facilities contemplated hereby is (i) true and correct in
all material respects, (ii) does not omit any material fact necessary to make
such information not misleading and, (iii) as to projections, valuations or
proforma financial statements, present a good faith opinion as to such
projections, valuations and proforma condition and results.

 

57.16 Financing Statements. The Borrower has authorized the filing of financing
statements sufficient when filed to perfect the Security Interest and the other
security interests created by the Security Documents. When such financing
statements are filed in the offices noted therein, the Lender will have a valid
and perfected security interest in all Collateral which is capable of being
perfected by filing financing statements. None of the Collateral is or will
become a fixture on real estate, unless a sufficient fixture filing is in effect
with respect thereto.

 

57.17 Rights to Payment. Each right to payment and each instrument, document,
chattel paper and other agreement constituting or evidencing Collateral is (or,
in the case of all future Collateral, will be when arising or issued) the valid,
genuine and legally enforceable obligation, subject to no defense, setoff or
counterclaim, of the account debtor or other obligor named therein or in the
Borrower’s records pertaining thereto as being obligated to pay such obligation.

 

57.18 Financial Solvency. Both before and after giving effect to the Acquisition
and all of the transactions contemplated in the Loan Documents, the Borrower and
each of its Subsidiaries:

 

(a) are not and will not be insolvent, as that term is used and defined in
Section 101(32) of the United States Bankruptcy Code and Section 2 of the
Uniform Fraudulent Transfer Act;

 

(b) do not have unreasonably small capital and is not engaged or about to engage
in a business or a transaction for which any remaining assets of the Borrower or
such Subsidiary are unreasonably small;

 

38



--------------------------------------------------------------------------------

(c) by executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, neither intends to, nor believes that it will, incur debts
beyond its ability to pay them as they mature;

 

(d) by executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, neither intends to hinder, delay or defraud either its present
or future creditors; and

 

(e) at this time, does not contemplate filing a petition in bankruptcy or for an
arrangement or reorganization or similar proceeding under any law of any
jurisdiction, nor, to the best knowledge of the Borrower, is the subject of any
actual, pending or threatened bankruptcy, insolvency or similar proceedings
under any law of any jurisdiction.

 

ARTICLE LVIII.

 

COVENANTS

 

So long as the Obligations shall remain unpaid, or the Credit Facility shall
remain outstanding, the Borrower will comply with the following requirements,
unless the Lender shall otherwise consent in writing:

 

58.1 Reporting Requirements. The Borrower will deliver, or cause to be
delivered, to the Lender each of the following, which shall be in form and
detail acceptable to the Lender:

 

(a) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each fiscal year of the Borrower, the Borrower will
deliver, or cause to be delivered, to the Lender, the Borrower’s consolidated
audited financial statements with the unqualified opinion of independent
certified public accountants selected by the Borrower and reasonably acceptable
to the Lender, which annual financial statements shall include the Borrower’s
consolidated balance sheet as at the end of such fiscal year and the related
statements of the Borrower’s consolidated income, retained earnings and cash
flows for the fiscal year then ended, prepared, if the Lender so requests, on a
consolidating and consolidated basis to include any Subsidiaries, all in
reasonable detail and prepared in accordance with GAAP, together with (i) copies
of all management letters prepared by such accountants; (ii) a report signed by
such accountants stating that in making the investigations necessary for said
opinion they obtained no knowledge, except as specifically stated, of any
Default or Event of Default and all relevant facts in reasonable detail to
evidence, and the computations as to, whether or not the Borrower is in
compliance with the Financial Covenants; and (iii) a certificate of the
Borrower’s chief financial officer stating that such financial statements have
been prepared in accordance with GAAP, fairly represent the Borrower’s financial
position and the results of its operations, and whether or not such officer has
knowledge of the occurrence of any Default or Event of Default and, if so,
stating in reasonable detail the facts with respect thereto.

 

39



--------------------------------------------------------------------------------

(b) Monthly Financial Statements. As soon as available and in any event within
20 days after the end of each month, the Borrower will deliver to the Lender an
unaudited/internal balance sheet and statements of income and retained earnings
of the Borrower as at the end of and for such month and for the year to date
period then ended, prepared, if the Lender so requests, on a consolidating and
consolidated basis to include any Subsidiaries, in reasonable detail and stating
in comparative form the figures for the corresponding date and periods in the
previous year, all prepared in accordance with GAAP, subject to year-end audit
adjustments and fairly represent the Borrower’s financial position and the
results of its operations; and accompanied by a certificate of the Borrower’s
chief financial Officer, substantially in the form of Exhibit C hereto stating
(i) that such financial statements have been prepared in accordance with GAAP,
subject to year-end audit adjustments, (ii) whether or not such officer has
knowledge of the occurrence of any Default or Event of Default not theretofore
reported and remedied and, if so, stating in reasonable detail the facts with
respect thereto, and (iii) all relevant facts in reasonable detail to evidence,
and the computations as to, whether or not the Borrower is in compliance with
the Financial Covenants.

 

(c) Collateral Reports. Within 15 days after the end of each month or more
frequently if the Lender so requires, the Borrower will deliver to the Lender
agings of the Borrower’s accounts receivable and its accounts payable, an
inventory certification report, and a calculation of the Borrower’s Accounts,
Eligible Accounts, Inventory and Eligible Inventory as at the end of such month
or shorter time period.

 

(d) Projections. No later than 30 days prior to the beginning of each fiscal
year of the Borrower, the Borrower will deliver to the Lender the projected
balance sheets and income statements for each month of such year, each in
reasonable detail, representing the Borrower’s good faith projections and
certified by the Borrower’s chief financial Officer as being the most accurate
projections available and identical to the projections used by the Borrower for
internal planning purposes, together with a statement of underlying assumptions
and such supporting schedules and information as the Lender may in its
discretion require.

 

(e) Weekly Collateral Reports: By the close of business on Monday of each week,
the Borrower will deliver to the Lender the following reports prepared as of the
immediately preceding Friday and each in a form acceptable to the Lender: (i)
reports of Borrower’s sales, credits to sales or credit memoranda applicable to
sales, collections and non-cash charges (from whatever source, including sales
and noncash journals or other credits to Accounts), and acceptable supporting
documentation thereto (including, a report indicating the value of Borrower’s
Eligible Accounts) and (ii) a report demonstrating the value of Borrowers’
Eligible Inventory, together with supporting documentation acceptable to Lender.

 

(f) Proposed Investor Documents. Not less than 10 Business Days prior to
consummating any investment transaction with a proposed Investor, written notice
of such transaction, which notice shall include a certificate of the chief
financial officer of the Borrower certifying that all documents proposed to be
executed and delivered in connection with such proposed Investor’s investment in
the Borrower has been attached

 

40



--------------------------------------------------------------------------------

thereto and remain in full force and effect. Each of the documents specified in
the forgoing sentence shall be in form and substance reasonably acceptable to
the Lender.

 

(g) Litigation. Immediately after the commencement thereof, the Borrower will
deliver to the Lender notice in writing of all litigation and of all proceedings
before any governmental or regulatory agency affecting the Borrower (i) of the
type described in Section 5.14(c) or (ii) which seek a monetary recovery against
the Borrower in excess of $50,000.

 

(h) Defaults. As promptly as practicable (but in any event not later than five
business days) after an Officer of the Borrower obtains knowledge of the
occurrence of any Default or Event of Default, the Borrower will deliver to the
Lender notice of such occurrence, together with a detailed statement by a
responsible Officer of the Borrower of the steps being taken by the Borrower to
cure the effect thereof.

 

(i) Plans. As soon as possible, and in any event within 30 days after the
Borrower knows or has reason to know that any Reportable Event with respect to
any Pension Plan has occurred, the Borrower will deliver to the Lender a
statement of the Borrower’s chief financial Officer setting forth details as to
such Reportable Event and the action which the Borrower propose to take with
respect thereto, together with a copy of the notice of such Reportable Event to
the Pension Benefit Guaranty Corporation. As soon as possible, and in any event
within 10 days after the Borrower fails to make any quarterly contribution
required with respect to any Pension Plan under Section 412(m) of the IRC, the
Borrower will deliver to the Lender a statement of the Borrower’s chief
financial Officer setting forth details as to such failure and the action which
the Borrower propose to take with respect thereto, together with a copy of any
notice of such failure required to be provided to the Pension Benefit Guaranty
Corporation. As soon as possible, and in any event with 10 days after the
Borrower knows or has reason to know that it has or is reasonably expected to
have any liability under Section 4201 or 4243 of ERISA for any withdrawal,
partial withdrawal, reorganization or other event under any Multiemployer Plan,
the Borrower will deliver to the Lender a statement of the Borrower’s chief
financial Officer setting forth details as to such liability and the action
which the Borrower propose to take with respect thereto.

 

(j) Disputes. Promptly upon knowledge thereof, the Borrower will deliver to the
Lender notice of (i) any disputes or claims by the Borrower’s customers
exceeding $10,000 individually or $50,000 in the aggregate during any fiscal
year; (ii) credit memos; (iii) any material amount of goods returned to or
recovered by the Borrower.

 

(k) Officers and Directors. Promptly upon knowledge thereof, the Borrower will
deliver to the Lender notice of any change in the persons constituting the
Borrower’s Officers and Directors.

 

(l) Collateral. Promptly upon knowledge thereof, the Borrower will deliver to
the Lender notice of any loss of or damage to any Collateral or of any change

 

41



--------------------------------------------------------------------------------

in any Collateral or the prospect of payment thereof, in any case that would be
likely to have a Material Adverse Effect.

 

(m) Commercial Tort Claims. Promptly upon knowledge thereof, the Borrower will
deliver to the Lender notice of any commercial tort claims it may bring against
any person, including the name and address of each defendant, a summary of the
facts, an estimate of the Borrower’s damages, copies of any complaint or demand
letter submitted by the Borrower, and such other information as the Lender may
request.

 

(n) Intellectual Property.

 

(i) The Borrower will give the Lender 10 days prior written notice of its intent
to acquire material Intellectual Property Rights; except for transfers permitted
under Section 6.18, the Borrower will give the Lender 10 days prior written
notice of its intent to dispose of material Intellectual Property Rights; and
upon request, shall provide the Lender with copies of all applicable documents
and agreements.

 

(ii) Promptly upon knowledge thereof, the Borrower will deliver to the Lender
notice of (A) any Infringement of its Intellectual Property Rights by others,
(B) claims that the Borrower is Infringing another Person’s Intellectual
Property Rights and (C) any threatened cancellation, termination or material
limitation of its Intellectual Property Rights.

 

(iii) Promptly upon receipt, the Borrower will give the Lender copies of all
registrations and filings with respect to its Intellectual Property Rights.

 

(o) Reports to Owners. Promptly upon their distribution, the Borrower will
deliver to the Lender copies of all financial statements, shareholder reports
and proxy statements which the Borrower shall have sent to its Owners.

 

(p) SEC Filings. Promptly after the sending or filing thereof, the Borrower will
deliver to the Lender copies of all regular and periodic reports which the
Borrower shall file with the Securities and Exchange Commission or any national
securities exchange.

 

(q) Violations of Law. Promptly upon knowledge thereof, the Borrower will
deliver to the Lender notice of the Borrower’s violation of any law, rule or
regulation, the non-compliance with which could materially and adversely affect
the Borrower’s business or its financial condition.

 

(r) Other Reports. From time to time, with reasonable promptness, the Borrower
will deliver to the Lender any and all receivables schedules, collection
reports, deposit records, equipment schedules, copies of invoices to account
debtors, shipment documents and delivery receipts for goods sold, and such other
material, reports, records or information as the Lender may request.

 

42



--------------------------------------------------------------------------------

58.2 Financial Covenants

 

(a) Minimum Debt Service Coverage Ratio. The Borrower will maintain its Debt
Service Coverage Ratio, determined on December 31 for the period from the
beginning of the calendar year containing such date to such date, at not less
than 0.75 to 1.00 on each December 31, 2004 and 1.25 to 1.00 on December 31,
2005 and each December 31 thereafter.

 

(b) Maximum Senior Debt to Capital Base Ratio. The Borrower will maintain its
Senior Debt to Capital Base Ratio, determined as at the end of each calendar
year (commencing with the calendar year ending December 31, 2004), at not more
than (i) 2.00 to 1.00 as at December 31, 2004 and (ii) 1.60 to 1.00 as at
December 31, 2005 and the last day of each calendar year thereafter.

 

(c) Minimum Earnings Before Taxes. The Borrower will achieve Earnings Before
Taxes, for the period from the beginning of the calendar year containing the
following indicated months to the last day of such month, of not less than the
amount set forth opposite such month (numbers in parenthesis denote negative
numbers):

 

Period Ending on the Last Day Of

--------------------------------------------------------------------------------

   Minimum Earnings
Before Taxes


--------------------------------------------------------------------------------

 

September, 2004

   $ 0  

October, 2004

   $ 300,000  

November, 2004

   $ 450,000  

December, 2004

   $ 550,000  

January, 2005

     ($500,000 )

February, 2005

     ($600,000 )

March, 2005

     ($750,000 )

April, 2005

     ($500,000 )

May, 2005

     ($200,000 )

June, 2005

   $ 250,000  

July, 2005

   $ 900,000  

August, 2005

   $ 1,500,000  

September, 2005

   $ 2,250,000  

October, 2005

   $ 2,750,000  

November, 2005

   $ 3,000,000  

December, 2005

   $ 3,000,000  

January, 2006

     ($500,000 )

February, 2006

     ($600,000 )

 

(d) Capital Expenditures. The Borrower will not incur or contract to incur
Capital Expenditures (in each case excluding the purchase price paid in
connection with the Acquisition) of more than (a) $750,000 in the aggregate
during the calendar year ending December 31, 2004 and (b) $1,400,000 in the
aggregate during the calendar year ending December 31, 2005 and each calendar
year ending thereafter.

 

43



--------------------------------------------------------------------------------

58.3 Permitted Liens; Financing Statements.

 

(a) The Borrower will not create, incur or suffer to exist any Lien upon or of
any of its assets, now owned or hereafter acquired, to secure any indebtedness;
excluding, however, from the operation of the foregoing, the following
(collectively, “Permitted Liens”):

 

(i) in the case of any of the Borrower’s property which is not Collateral,
covenants, restrictions, rights, easements and minor irregularities in title
which do not materially interfere with the Borrower’s business or operations as
presently conducted;

 

(ii) Liens in existence on the date hereof and listed in Schedule 6.3 hereto,
securing indebtedness for borrowed money permitted under Section 6.4;

 

(iii) the Security Interest and Liens created by the Security Documents;

 

(iv) purchase money Liens relating to the acquisition of machinery and equipment
of the Borrower not exceeding the lesser of cost or fair market value thereof
and so long as no Default Period is then in existence and none would exist
immediately after such acquisition; and

 

(v) Liens securing the Medallion Subordinated Debt so long as the Subordination
Agreement remains in full force and effect.

 

(b) The Borrower will not amend any financing statements in favor of the Lender
except as permitted by law. Any authorization by the Lender to any Person to
amend financing statements in favor of the Lender shall be in writing.

 

58.4 Indebtedness. The Borrower will not incur, create, assume or permit to
exist any indebtedness or liability on account of deposits or advances or any
indebtedness for borrowed money or letters of credit issued on the Borrower’s
behalf, or any other indebtedness or liability evidenced by notes, bonds,
debentures or similar obligations, except:

 

(a) indebtedness arising hereunder;

 

(b) the consolidated current liabilities of the Borrower, determined in
accordance with GAAP, other than for borrowed money, incurred in the ordinary
course of business;

 

(c) Subordinated Debt;

 

(d) indebtedness of the Borrower in existence on the date hereof and listed in
Schedule 6.4 hereto; and

 

(e) indebtedness relating to Permitted Liens.

 

44



--------------------------------------------------------------------------------

Nothing in this Section shall limit or reduce the Lender’s right to approve in
its sole and absolute discretion the subordination of any Subordinated Debt in
the manner set forth in the definition of “Subordinated Debt” contained in this
Agreement.

 

58.5 Guaranties. The Borrower will not assume, guarantee, endorse or otherwise
become directly or contingently liable in connection with any obligations of any
other Person, except:

 

(a) the endorsement of negotiable instruments by the Borrower for deposit or
collection or similar transactions in the ordinary course of business; and

 

(b) guaranties, endorsements and other direct or contingent liabilities in
connection with the obligations of other Persons, in existence on the date
hereof and listed in Schedule 6.4 hereto.

 

58.6 Investments and Subsidiaries. The Borrower will not purchase or hold
beneficially any stock or other securities or evidences of indebtedness of, make
or permit to exist any loans or advances to, or make any investment or acquire
any interest whatsoever in, any other Person, including any partnership or joint
venture, except:

 

(a) investments in direct obligations of the United States of America or any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America having a maturity of one year
or less, commercial paper issued by U.S. corporations rated “A-1” or “A-2” by
Standard & Poor’s Corporation or “P-1” or “P-2” by Moody’s Investors Service or
certificates of deposit or bankers’ acceptances having a maturity of one year or
less issued by members of the Federal Reserve System having deposits in excess
of $100,000,000 (which certificates of deposit or bankers’ acceptances are fully
insured by the Federal Deposit Insurance Corporation);

 

(b) travel advances or loans to the Borrower’s Officers and employees not
exceeding at any one time an aggregate of $50,000 for the Borrower;

 

(c) advances in the form of progress payments, prepaid rent not exceeding 3
months or security deposits;

 

(d) Investments evidenced by the Initial Pledged Shares; and

 

(e) current investments in the Subsidiaries in existence on the date hereof and
listed in Schedule 5.5 hereto.

 

(f) The Acquisition.

 

Nothing in this Section shall limit or reduce the Lender’s right to approve in
its sole and absolute the subordination of any Subordinated Debt in the manner
set forth in the definition of “Subordinated Debt” contained in this Agreement.

 

58.7 Dividends and Distributions. The Borrower will not declare or pay any
dividends (other than dividends payable solely in capital stock or membership
interests of the Borrower) on any class of its stock or membership interests or
make any payment on account of

 

45



--------------------------------------------------------------------------------

the purchase, redemption or other retirement of any shares of such stock or
membership interests or make any distribution in respect thereof, either
directly or indirectly.

 

58.8 Salaries. The Borrower will not pay excessive or unreasonable salaries,
bonuses, commissions, consultant fees or other compensation; or increase the
salary, bonus, commissions, consultant fees or other compensation of any
Director, Officer or consultant, or any member of their families, by more than
10% in any one year, either individually or for all such persons in the
aggregate, or pay any such increase from any source other than profits earned in
the year of payment. The Borrower will not enter into any employment contracts
with any Person, other than the employment contracts existing on the date hereof
and listed in Schedule 6.8 hereto.

 

58.9 [Reserved]

 

58.10 Books and Records; Inspection and Examination. The Borrower will keep
accurate books of record and account for itself pertaining to the Collateral and
pertaining to its business and financial condition and such other matters as the
Lender may from time to time request in which true and complete entries will be
made in accordance with GAAP and, upon the Lender’s request, will permit any
officer, employee, attorney or accountant for the Lender to audit, review, make
extracts from or copy any and all company and financial books and records of the
Borrower at all times during ordinary business hours, to send and discuss with
account debtors and other obligors requests for verification of amounts owed to
the Borrower, and to discuss the Borrower’s affairs with any of its Directors,
Officers, employees or agents. The Borrower hereby irrevocably authorizes all
accountants and third parties to disclose and deliver to Lender, at the
Borrower’s expense, all financial information, books and records, work papers,
management reports and other information in their possession regarding the
Borrower. The Borrower will permit the Lender, or its employees, accountants,
attorneys or agents, to examine and inspect any Collateral or any other property
of the Borrower at any time during ordinary business hours.

 

58.11 Account Verification. The Lender may at any time and from time to time
send or require the Borrower to send requests for verification of accounts or
notices of assignment to account debtors and other obligors. The Lender may also
at any time and from time to time telephone account debtors and other obligors
to verify accounts.

 

58.12 Compliance with Laws.

 

(a) The Borrower will (i) comply with the requirements of applicable laws and
regulations, the non-compliance with which would have a Material Adverse Effect
and (ii) use and keep the Collateral, and require that others use and keep the
Collateral, only for lawful purposes, without violation of any federal, state or
local law, statute or ordinance.

 

(b) Without limiting the foregoing undertakings, the Borrower specifically
agrees that it will comply with all applicable Environmental Laws and obtain and
comply with all permits, licenses and similar approvals required by any
Environmental Laws, and will not generate, use, transport, treat, store or
dispose of any Hazardous Substances in such a manner as to create any liability
or obligation under the common law of any jurisdiction or any Environmental Law,
except to the extent that any of the forgoing would not have a Material Adverse
Effect.

 

58.13 Payment of Taxes and Other Claims. The Borrower will pay or discharge,
when due, (a) all taxes, assessments and governmental charges levied or imposed
upon it or upon

 

46



--------------------------------------------------------------------------------

its income or profits, upon any properties belonging to it (including the
Collateral) or upon or against the creation, perfection or continuance of the
Security Interest, prior to the date on which penalties attach thereto, (b) all
federal, state and local taxes required to be withheld by it, and (c) all lawful
claims for labor, materials and supplies which, if unpaid, might by law become a
Lien upon any properties of the Borrower; provided, that the Borrower shall not
be required to pay any such tax, assessment, charge or claim whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which proper reserves have been made.

 

58.14 Maintenance of Properties.

 

(a) The Borrower will keep and maintain the Collateral and all of its other
properties necessary or useful in its business in good condition, repair and
working order (normal wear and tear excepted) and will from time to time replace
or repair any worn, defective or broken parts; provided, however, that nothing
in this Section 6.14 shall prevent the Borrower from discontinuing the operation
and maintenance of any of its properties if such discontinuance is, in the
Borrower’s judgment, desirable in the conduct of the Borrower’s business and not
disadvantageous in any material respect to the Lender. The Borrower will take
all commercially reasonable steps necessary to protect and maintain its
Intellectual Property Rights, the loss of which would have a Material Adverse
Effect.

 

(b) The Borrower will defend the Collateral against all Liens, claims or demands
of all Persons (other than the Lender) claiming the Collateral or any interest
therein. The Borrower will keep all Collateral free and clear of all Liens
except Permitted Liens. The Borrower will take all commercially reasonable steps
necessary to prosecute any Person Infringing its Intellectual Property Rights
and to defend itself against any Person accusing it of Infringing any Person’s
Intellectual Property Rights.

 

58.15 Insurance. The Borrower will obtain and at all times maintain insurance
with insurers believed by the Borrower to be responsible and reputable, in such
amounts and against such risks as may from time to time be required by the
Lender, but in all events in such amounts and against such risks as is usually
carried by companies engaged in similar business and owning similar properties
in the same general areas in which the Borrower operate. Without limiting the
generality of the foregoing, the Borrower will at all times keep all tangible
Collateral insured against risks of fire (including so-called extended
coverage), theft, collision (for Collateral consisting of motor vehicles) and
such other risks and in such amounts as the Lender may reasonably request, with
any loss payable to the Lender to the extent of its interest, and all policies
of such insurance shall contain a lender’s loss payable endorsement for the
Lender’s benefit. All policies of liability insurance required hereunder shall
name the Lender as an additional insured.

 

58.16 Preservation of Existence. The Borrower will preserve and maintain its
existence and all of its rights, privileges and franchises necessary or
desirable in the normal conduct of its business and shall conduct its business
in an orderly, efficient and regular manner.

 

58.17 Delivery of Instruments, etc. Upon request by the Lender, the Borrower
will promptly deliver to the Lender in pledge all instruments, documents and
chattel paper constituting Collateral, duly endorsed or assigned by the
Borrower.

 

58.18 Sale or Transfer of Assets; Suspension of Business Operations. The
Borrower will not sell, lease, assign, transfer or otherwise dispose of (i) the
stock of any

 

47



--------------------------------------------------------------------------------

Subsidiary, (ii) all or a substantial part of its assets, or (iii) any
Collateral or any interest therein (whether in one transaction or in a series of
transactions) to any other Person other than the sale of Inventory in the
ordinary course of business and will not liquidate, dissolve or suspend business
operations. The Borrower will not transfer any part of its ownership interest in
any Intellectual Property Rights and will not permit any agreement under which
it has licensed Licensed Intellectual Property to lapse, except that the
Borrower may transfer such rights or permit such agreements to lapse if it shall
have reasonably determined that the applicable Intellectual Property Rights are
no longer useful in its business. If the Borrower transfers any Intellectual
Property Rights for value, the Borrower will pay over the proceeds to the Lender
for application to the Obligations. The Borrower will not license any other
Person to use any of the Borrower’s Intellectual Property Rights, except that
the Borrower may grant licenses in the ordinary course of its business in
connection with sales of Inventory or provision of services to its customers.

 

58.19 Consolidation and Merger; Asset Acquisitions. Except for the Acquisition,
the Borrower will not consolidate with or merge into any Person, or permit any
other Person to merge into it, or acquire (in a transaction analogous in purpose
or effect to a consolidation or merger) all or substantially all the assets of
any other Person.

 

58.20 Sale and Leaseback. The Borrower will not enter into any arrangement,
directly or indirectly, with any other Person whereby the Borrower shall sell or
transfer any real or personal property, whether now owned or hereafter acquired,
and then or thereafter rent or lease as lessee such property or any part thereof
or any other property which the Borrower intends to use for substantially the
same purpose or purposes as the property being sold or transferred.

 

58.21 Restrictions on Nature of Business. The Borrower will not engage in any
line of business materially different from that presently engaged in by the
Borrower and the Borrower will not purchase, lease or otherwise acquire assets
not related to its business.

 

58.22 Accounting. The Borrower will not adopt any material change in accounting
principles other than as required by GAAP. The Borrower will not adopt, permit
or consent to any change in its fiscal year.

 

58.23 Discounts, etc. After notice from the Lender, the Borrower will not grant
any discount, credit or allowance to any customer of the Borrower or accept any
return of goods sold. The Borrower will not at any time modify, amend,
subordinate, cancel or terminate the obligation of any account debtor or other
obligor of the Borrower.

 

58.24 Plans. Unless disclosed to the Lender pursuant to Section 5.12, neither
the Borrower nor any ERISA Affiliate will (i) adopt, create, assume or become a
party to any Pension Plan, (ii) incur any obligation to contribute to any
Multiemployer Plan, (iii) incur any obligation to provide post-retirement
medical or insurance benefits with respect to employees or former employees
(other than benefits required by law) or (iv) amend any Plan in a manner that
would materially increase its funding obligations.

 

58.25 Place of Business; Name. The Borrower will not transfer its chief
executive office or principal place of business, or move, relocate, close or
sell any business location. The Borrower will not permit any tangible Collateral
or any records pertaining to the Collateral to be located in any state or area
in which, in the event of such location, a financing statement covering such
Collateral would be required to be, but has not in fact been, filed in order to
perfect the Security Interest. The Borrower will not change its name or
jurisdiction of organization.

 

48



--------------------------------------------------------------------------------

58.26 Constituent Documents; S Corporation Status. The Borrower will not amend
its Constituent Documents in any way that would be likely to have a Material
Adverse Effect. The Borrower will not become an S Corporation.

 

58.27 Acquisition Documents

 

SSS. Except as expressly permitted herein, the Borrower will not (a) default
under any Acquisition Document, (b) agree to any cancellation or termination of
any Acquisition Document, (c) amend, modify or otherwise agree to any change in
any Acquisition Document, (d) waive any default under or breach of any
Acquisition Document or (e) give any consent, waiver or approval under any
Acquisition Document, in each case in any way that would be likely to have a
Material Adverse Effect.

 

58.28 Subordinated Debt. The Borrower will not (a) make any scheduled payment of
the principal of or interest on any Subordinated Debt which would be prohibited
by the terms of such Subordinated Debt and any related subordination agreement;
(b) directly or indirectly make any prepayment on or purchase, redeem or defease
any Subordinated Debt or offer to do so (whether such prepayment, purchase or
redemption, or offer with respect thereto, is voluntary or mandatory) in a
manner that would be prohibited by the terms of such Subordinated Debt or any
related subordination agreement; (c) amend or cancel the subordination
provisions applicable to any Subordinated Debt; (d) take or omit to take any
action if as a result of such action or omission the subordination of such
Subordinated Debt, or any part thereof, to the Obligations might be terminated,
impaired or adversely affected; or (e) omit to give the Lender prompt notice of
any notice received from any holder of Subordinated Debt, or any trustee
therefor, or of any default under any agreement or instrument relating to any
Subordinated Debt by reason whereof such Subordinated Debt might become or be
declared to be due or payable.

 

58.29 Vehicle Titles. To the extent not already done satisfactorily under the
Prior Credit Agreement, within ten Business Days following the Funding Date, the
Borrower shall deliver or cause to be delivered to the Lender’s counsel all
vehicle titles, and appropriate lien release forms if necessary, in the
Borrower’s possession, or in the possession of any of the UAHC’s lenders, for
all motor vehicles owned by the Borrower. In addition to the Borrower’s other
obligations hereunder, within 10 days of any request therefor by the Lender, the
Borrower shall execute and deliver to the Lender instruments and notices with
respect to vehicle titles of all motor vehicles owned by the Borrower sufficient
to perfect the Lender’s Lien therein.

 

58.30 Interest Rate Swap Agreements. Except for such arrangements with the
Lender or any Affiliate of Lender as the Borrower’s counterparty, the Borrower
will not enter into any interest rate swap agreement or other interest rate
protection or hedging arrangements.

 

58.31 Performance by the Lender. If the Borrower at any time fail to perform or
observe any of the foregoing covenants contained in this Article VI or elsewhere
herein, and if such failure shall continue for a period of ten Banking Days
after the Lender gives the Borrower written notice thereof (or in the case of
the agreements contained in Sections 6.13 and 6.15, immediately upon the
occurrence of such failure, without notice

 

49



--------------------------------------------------------------------------------

or lapse of time), the Lender may, but need not, perform or observe such
covenant on behalf and in the name, place and stead of the Borrower (or, at the
Lender’s option, in the Lender’s name) and may, but need not, take any and all
other actions which the Lender may reasonably deem necessary to cure or correct
such failure (including the payment of taxes, the satisfaction of Liens, the
performance of obligations owed to account debtors or other obligors, the
procurement and maintenance of insurance, the execution of assignments, security
agreements and financing statements, and the endorsement of instruments); and
the Borrower shall thereupon pay to the Lender on demand the amount of all
monies expended and all costs and expenses (including reasonable attorneys’ fees
and legal expenses) incurred by the Lender in connection with or as a result of
the performance or observance of such agreements or the taking of such action by
the Lender, together with interest thereon from the date expended or incurred at
the Default Rate. To facilitate the Lender’s performance or observance of such
covenants of the Borrower, the Borrower hereby irrevocably appoints the Lender,
or the Lender’s delegate, acting alone, as the Borrower’s attorney in fact
(which appointment is coupled with an interest) with the right (but not the
duty) from time to time to create, prepare, complete, execute, deliver, endorse
or file in the name and on behalf of the Borrower any and all instruments,
documents, assignments, security agreements, financing statements, applications
for insurance and other agreements and writings required to be obtained,
executed, delivered or endorsed by the Borrower under this Section.

 

58.32 Additional Lien Waivers. Within 60 days of any request by the Lender, the
Borrower will furnish to the Lender, a true and correct copy of any and all
agreements pursuant to which the Borrower’s property is in the possession of any
Person other than the Borrower or stored in a warehouse owned by a Person other
than the Borrower that were not furnished to the Lender on the Funding Date,
together with an acknowledgement and waiver of Liens from each such Person in
the form prescribed by the Lender to the extent such waiver was not furnished to
the Lender on the Funding Date.

 

58.33 Collateral Assignments of Intellectual Property. Within 10 days of any
request by the Lender, the Borrower will execute and deliver to the Lender
collateral assignments of all intellectual property owned by the Borrower and
listed on Schedule 5.11 and which is registered with the United States Patent
and Trademark Office or the United States Copyright Office, in each case in the
form prescribed by the Lender.

 

58.34 Mortgage. With respect to the Mortgaged Premises, within 60 days after the
Funding Date and to the extent not furnished to the Lender on or before the
Funding Date, the Borrower shall (A) execute and deliver a first priority
Mortgage subject to Permitted Liens, in favor of the Lender covering such
Mortgaged Premises and securing the Obligations, (B) provide the Lender (x)
title and extended coverage insurance covering such real property in an amount
at least equal to the fair market value of such real property (or such other
amount as shall be specified by the Lender) as well as a current ALTA survey
thereof or equivalent thereof satisfactory to the Lender, together with a
surveyor’s certificate, (y) any consents or estoppels deemed necessary or
advisable by the Lender in connection with such Mortgage, each of the foregoing
in form and substance satisfactory to the Lender and (z) environmental reports
or other evidence satisfactory to the Lender as to any potential liabilities
under environmental laws associated with such real property and (C) if requested
by the Lender, deliver to

 

50



--------------------------------------------------------------------------------

the Lender legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, satisfactory to the
Lender.

 

ARTICLE LIX.

 

EVENTS OF DEFAULT, RIGHTS AND REMEDIES

 

59.1 Events of Default. “Event of Default”, wherever used herein, means any one
of the following events:

 

(a) Default in the payment of any Obligations when they become due and payable;

 

(b) Default in the performance, or breach, of any covenant or agreement of the
Borrower contained in this Agreement;

 

(c) A Change of Control shall occur;

 

(d) Any Financial Covenant shall become inapplicable due to the lapse of time
and the failure to amend any such covenant to cover future periods;

 

(e) The Borrower shall be or become insolvent, or admit in writing its inability
to pay its debts as they mature, or make an assignment for the benefit of
creditors; or the Borrower shall apply for or consent to the appointment of any
receiver, trustee, or similar officer for it or for all or any substantial part
of its property; or such receiver, trustee or similar officer shall be appointed
without the application or consent of the Borrower, as the case may be; or the
Borrower shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, dissolution, liquidation or similar proceeding relating to it under the
laws of any jurisdiction; or any such proceeding shall be instituted (by
petition, application or otherwise) against the Borrower; or any judgment, writ,
warrant of attachment or execution or similar process shall be issued or levied
against a substantial part of the property of the Borrower;

 

(f) A petition shall be filed by or against the Borrower under the United States
Bankruptcy Code naming the Borrower as debtor;

 

(g) Any representation or warranty made by the Borrower in this Agreement, or by
the Borrower (or any of its Officers) in any agreement, certificate, instrument
or financial statement or other statement contemplated by or made or delivered
pursuant to or in connection with this Agreement shall prove to have been
incorrect in any material respect when deemed to be effective;

 

(h) The rendering against the Borrower of an arbitration award, final judgment,
decree or order for the payment of money in excess of $50,000 and the
continuance of such arbitration award, judgment, decree or order unsatisfied and
in effect for any period of 30 consecutive days without a stay of execution;

 

51



--------------------------------------------------------------------------------

(i) A default under any bond, debenture, note or other evidence of material
indebtedness of the Borrower owed to any Person other than the Lender, or under
any indenture or other instrument under which any such evidence of indebtedness
has been issued or by which it is governed, or under any material lease or other
contract, and the expiration of the applicable period of grace, if any,
specified in such evidence of indebtedness, indenture, other instrument, lease
or contract (for purposes of this Section, any indebtedness, lease or contract
of the Borrower shall be deemed “material” if it exceeds $50,000 in unpaid
principal balance (as to any item of indebtedness) or $50,000 of unpaid rent or
other amounts remaining to be paid by the Borrower during the remaining lease or
contract term (as to any lease or contract) or in the aggregate for all items of
indebtedness, leases or contracts with respect to which any of the events
described in this Section 7.1(i) has occurred);

 

(j) Any Reportable Event, which the Lender determines in good faith might
constitute grounds for the termination of any Pension Plan or for the
appointment by the appropriate United States District Court of a trustee to
administer any Pension Plan, shall have occurred and be continuing 30 days after
written notice to such effect shall have been given to the Borrower by the
Lender; or a trustee shall have been appointed by an appropriate United States
District Court to administer any Pension Plan; or the Pension Benefit Guaranty
Corporation shall have instituted proceedings to terminate any Pension Plan or
to appoint a trustee to administer any Pension Plan; or the Borrower or any
ERISA Affiliate shall have filed for a distress termination of any Pension Plan
under Title IV of ERISA; or the Borrower or any ERISA Affiliate shall have
failed to make any quarterly contribution required with respect to any Pension
Plan under Section 412(m) of the IRC, which the Lender determines in good faith
may by itself, or in combination with any such failures that the Lender may
determine are likely to occur in the future, result in the imposition of a Lien
on the Borrower’s assets in favor of the Pension Plan; or any withdrawal,
partial withdrawal, reorganization or other event occurs with respect to a
Multiemployer Plan which results or could reasonably be expected to result in a
material liability of the Borrower to the Multiemployer Plan under Title IV of
ERISA.

 

(k) An event of default shall occur under any Security Document;

 

(l) The Borrower shall liquidate, dissolve, terminate or suspend its business
operations or otherwise fail to operate its business in the ordinary course, or
sell or attempt to sell all or substantially all of its assets, without the
Lender’s prior written consent;

 

(m) Default in the payment of any amount owed by the Borrower to the Lender
other than any indebtedness arising hereunder;

 

(n) A Material Adverse Effect shall occur; or

 

(o) Any breach, default or event of default by or attributable to any Subsidiary
under any agreement between such Subsidiary and the Lender shall occur.

 

52



--------------------------------------------------------------------------------

59.2 Rights and Remedies. During any Default Period, the Lender may exercise any
or all of the following rights and remedies:

 

(a) the Lender may, by notice to the Borrower, declare the Commitment to be
terminated, whereupon the same shall forthwith terminate;

 

(b) the Lender may, by notice to the Borrower, declare the Obligations to be
forthwith due and payable, whereupon all Obligations shall become and be
forthwith due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which the Borrower hereby expressly waive;

 

(c) the Lender may, without notice to the Borrower and without further action,
apply any and all money owing by the Lender to the Borrower to the payment of
the Obligations;

 

(d) the Lender may exercise and enforce any and all rights and remedies
available upon default to a secured party under the UCC, including the right to
take possession of Collateral, or any evidence thereof, proceeding without
judicial process or by judicial process (without a prior hearing or notice
thereof, which the Borrower hereby expressly waives) and the right to sell,
lease or otherwise dispose of any or all of the Collateral (with or without
giving any warranties as to the Collateral, title to the Collateral or similar
warranties), and, in connection therewith, the Borrower will on demand assemble
the Collateral and make it available to the Lender at a place to be designated
by the Lender which is reasonably convenient to both parties;

 

(e) the Lender may make demand upon the Borrower and, forthwith upon such
demand, the Borrower will pay to the Lender in immediately available funds for
deposit in the Special Account pursuant to Section 2.17 an amount equal to the
aggregate maximum amount available to be drawn under all Letters of Credit then
outstanding, assuming compliance with all conditions for drawing thereunder;

 

(f) the Lender may exercise and enforce its rights and remedies under the Loan
Documents; and

 

(g) the Lender may exercise any other rights and remedies available to it by law
or agreement.

 

Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in subsections (e) or (f) of Section 7.1, the Obligations shall be
immediately due and payable automatically without presentment, demand, protest
or notice of any kind. If the Lender sells any of the Collateral on credit, the
Obligations will be reduced only to the extent of payments actually received. If
the purchaser fails to pay for the Collateral, the Lender may resell the
Collateral and shall apply any proceeds actually received to the Obligations.

 

59.3 Certain Notices. If notice to the Borrower of any intended disposition of
Collateral or any other intended action is required by law in a particular
instance, such notice shall be deemed commercially reasonable if given (in the
manner specified in Section 8.3) at least ten calendar days before the date of
intended disposition or other action.

 

53



--------------------------------------------------------------------------------

ARTICLE LX.

 

MISCELLANEOUS

 

60.1 No Waiver; Cumulative Remedies; Compliance with Laws. No failure or delay
by the Lender in exercising any right, power or remedy under the Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy under the Loan Documents.
The remedies provided in the Loan Documents are cumulative and not exclusive of
any remedies provided by law. The Lender may comply with any applicable state or
federal law requirements in connection with a disposition of the Collateral and
such compliance will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral.

 

60.2 Amendments, etc. No amendment, modification, termination or waiver of any
provision of any Loan Document or consent to any departure by the Borrower
therefrom or any release of a Security Interest shall be effective unless the
same shall be in writing and signed by the Lender and the Borrower, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No notice to or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 

60.3 Addresses for Notices; Requests for Accounting. Except as otherwise
expressly provided herein, all notices, requests, demands and other
communications provided for under the Loan Documents shall be in writing and
shall be (a) personally delivered, (b) sent by first class United States mail,
(c) sent by overnight courier of national reputation, or (d) transmitted by
telecopy, in each case addressed or telecopied to the party to whom notice is
being given at its address or telecopier number as set forth below next to its
signature or, as to each party, at such other address or telecopier number as
may hereafter be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section. All such notices,
requests, demands and other communications shall be deemed to have been given on
(a) the date received if personally delivered, (b) when deposited in the mail if
delivered by mail, (c) the date sent if sent by overnight courier, or (d) the
date of transmission if delivered by telecopy, except that notices or requests
to the Lender pursuant to any of the provisions of Article II shall not be
effective until received by the Lender. All requests under Section 9-210 of the
UCC (i) shall be made in a writing signed by a person authorized under Section
2.2(b), (ii) shall be personally delivered, sent by registered or certified
mail, return receipt requested, or by overnight courier of national reputation
(iii) shall be deemed to be sent when received by the Lender and (iv) shall
otherwise comply with the requirements of Section 9-210. The Borrower requests
that the Lender respond to all such requests which on their face appear to come
from an authorized individual and releases the Lender from any liability for so
responding. The Borrower shall pay Lender the maximum amount allowed by law for
responding to such requests.

 

60.4 [Reserved]

 

60.5 Further Documents. The Borrower will from time to time execute and deliver
or endorse any and all instruments, documents, conveyances, assignments,
security agreements, financing statements, control agreements and other
agreements and writings that the Lender may reasonably request in order to
secure, protect, perfect or enforce the Security Interest or the

 

54



--------------------------------------------------------------------------------

Lender’s rights under the Loan Documents (but any failure to request or assure
that the Borrower executes, delivers or endorses any such item shall not affect
or impair the validity, sufficiency or enforceability of the Loan Documents and
the Security Interest, regardless of whether any such item was or was not
executed, delivered or endorsed in a similar context or on a prior occasion).

 

60.6 Costs and Expenses. The Borrower shall pay on demand all costs and
expenses, including reasonable attorneys’ fees, incurred by the Lender in
connection with the Obligations, this Agreement, the Loan Documents, any Letter
of Credit and any other document or agreement related hereto or thereto, and the
transactions contemplated hereby, including all such costs, expenses and fees
incurred in connection with the negotiation, preparation, execution, amendment,
administration, performance, collection and enforcement of the Obligations and
all such documents and agreements and the creation, perfection, protection,
satisfaction, foreclosure or enforcement of the Security Interest.

 

60.7 Indemnity. In addition to the payment of expenses pursuant to Section 8.6,
the Borrower shall indemnify, defend and hold harmless the Lender, and any of
its participants, parent corporations, subsidiary corporations, affiliated
corporations, successor corporations, and all present and future officers,
directors, employees, attorneys and agents of the foregoing (the “Indemnitees”)
from and against any of the following (collectively, “Indemnified Liabilities”):

 

(i) any and all transfer taxes, documentary taxes, assessments or charges made
by any governmental authority by reason of the execution and delivery of the
Loan Documents or the making of the Advances;

 

(ii) any claims, loss or damage to which any Indemnitee may be subjected if any
representation or warranty contained in Section 5.14 proves to be incorrect in
any respect or as a result of any violation of the covenant contained in Section
6.12(b); and

 

(iii) any and all other liabilities, losses, damages, penalties, judgments,
suits, claims, costs and expenses of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel) in connection with the
foregoing and any other investigative, administrative or judicial proceedings,
whether or not such Indemnitee shall be designated a party thereto, which may be
imposed on, incurred by or asserted against any such Indemnitee, in any manner
related to or arising out of or in connection with the making of the Advances
and the Loan Documents or the use or intended use of the proceeds of the
Advances;

 

provided, however, that the Borrower shall not be liable to any Indemnitee for
any portion of such taxes, claims, losses, damages, judgments, suits, costs,
liabilities and expenses resulting from such Indemnitee’s gross negligence or
willful misconduct.

 

If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Borrower, or counsel designated by the Borrower and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Borrower’s sole costs and
expense. Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding. If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Borrower

 

55



--------------------------------------------------------------------------------

shall nevertheless make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. The Borrower’s obligation under this Section 8.7 shall survive the
termination of this Agreement and the discharge of the Borrower’s other
obligations hereunder.

 

60.8 Participants. The Lender and its participants, if any, are not partners or
joint venturers, and the Lender shall not have any liability or responsibility
for any obligation, act or omission of any of its participants. All rights and
powers specifically conferred upon the Lender may be transferred or delegated to
any of the Lender’s participants, successors or assigns.

 

60.9 Execution in Counterparts; Telefacsimile Execution. This Agreement and
other Loan Documents may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

 

60.10 Retention of Borrower’s Records. The Lender shall have no obligation to
maintain any electronic records or any documents, schedules, invoices, agings,
or other papers delivered to the Lender by the Borrower or in connection with
the Loan Documents for more than four months after receipt by the Lender.

 

60.11 Binding Effect; Assignment; Complete Agreement; Exchanging Information.
The Loan Documents shall be binding upon and inure to the benefit of the
Borrower and the Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights thereunder or any
interest therein without the Lender’s prior written consent. The Lender may at
any time sell, assign, transfer, grant participations in, or otherwise dispose
of any portion of the Commitments, the Notes and/or Advances to banks or other
financial institutions. To the extent permitted by law, the Borrower waive and
will not assert against any assignee any claims, defenses or set-offs which the
Borrower could assert against the Lender. This Agreement shall also bind all
Persons who become a party to this Agreement as the Borrower. This Agreement,
together with the Loan Documents, comprises the complete and integrated
agreement of the parties on the subject matter hereof and supersedes all prior
agreements, written or oral, on the subject matter hereof, including the Prior
Credit Agreement. Without limiting the Lender’s right to share information
regarding the Borrower and its Subsidiaries with the Lender’s participants,
accountants, lawyers and other advisors, the Lender, Wells Fargo & Company, and
all direct and indirect subsidiaries of Wells Fargo & Company, may exchange any
and all information they may have in their possession regarding the Borrower and
its Subsidiaries, and the Borrower waives any right of confidentiality they may
have with respect to such exchange of such information. The Borrower hereby
reaffirms any and all warehouse lien waivers and landlord and mortgagee’s lien
waivers agreed to and executed in connection with the Prior Credit Agreement.
The same remain in effect by their terms and are enforceable in accordance with
the terms thereof.

 

60.12 Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.

 

56



--------------------------------------------------------------------------------

60.13 Headings. Article, Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

60.14 Governing Law; Jurisdiction, Venue; Waiver of Jury Trial. The Loan
Documents shall be governed by and construed in accordance with the substantive
laws (other than conflict laws) of the State of Minnesota. The parties hereto
hereby (i) consent to the personal jurisdiction of the state and federal courts
located in the State of Minnesota in connection with any controversy related to
this Agreement; (ii) waive any argument that venue in any such forum is not
convenient, (iii) agree that any litigation initiated by the Lender or the
Borrower in connection with this Agreement or the other Loan Documents may be
venued in either the State or Federal courts located in Hennepin County,
Minnesota; and (iv) agree that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

60.15 Independence of Covenants. All covenants of the Borrower hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of an Event of Default or Default if such action is
taken or condition exists.

 

60.16 Waiver of Events of Default under Prior Credit Agreement

 

(a) The Borrower is in default of the following provisions of the Prior Credit
Agreement (collectively, the “Existing Defaults”):

 

(i) Section 6.2(a) Minimum Debt Service Coverage Ratio for the period ended June
30, 2004.

 

(ii) Section 6.2(c) Minimum Earnings Before Taxes for the periods ended April
30, 2004, May 31, 2004 and June 30, 2004.

 

(b) Upon the Closing Date, the Lender hereby waives the Borrower’s Events of
Default described in the preceding subsection (a) (the “Existing Defaults”). The
waiver of the Existing Defaults set forth above is limited to the express terms
thereof, and nothing herein shall be deemed a waiver by the Lender of any other
term, condition, representation or covenant applicable to the Borrower under the
Prior Credit Agreement or this Agreement (including but not limited to any
future occurrence similar to the Existing Defaults) or any of the other
agreements, documents or instruments executed and delivered in connection
therewith, or of the covenants described therein. The waivers set forth herein
shall not constitute a waiver by the Lender of any other Default or Event of
Default, if any, under the Prior Credit Agreement or this Agreement, and shall
not be, and shall not be deemed to be, a course of action with respect thereto
upon which the Borrower may rely in the future, and each Borrower hereby
expressly waives any claim to such effect.

 

60.17 Effect of Prior Credit Agreement and Prior Notes. This Agreement amends
and restates the Prior Credit Agreement, and the Notes amend and restate the
relevant notes issued under the Prior Credit Agreement (the “Prior Notes), in
their respective entireties, provided that the obligations of the Borrower
incurred under the Prior Credit Agreement and the Prior Notes shall continue
under this Agreement and the relevant Notes, and shall not in any circumstances
be terminated, extinguished or discharged hereby or thereby but shall hereafter
be governed by the terms of this Agreement and the relevant Notes.

 

57



--------------------------------------------------------------------------------

THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR PERTAINING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

USPOLY COMPANY. By  

/s/ Dobson West

Its

 

Secretary

 

Tax ID No. for Borrower: 57118443

 

Address for Borrower:

 

USPoly Company

7901 North Kickapoo

Shawnee, OK 74804

Attn.: Chief Financial Officer

 

WELLS FARGO BUSINESS CREDIT, INC. By  

/s/ Mona Krueger

Its

 

Vice President

 

Address for the Lender:

 

Wells Fargo Center

N9312-040 MAC

Sixth and Marquette Avenue

Minneapolis, Minnesota 55479

Attn.: Mona Krueger

email: mona.m.krueger@wellsfargo.com

 

S-1



--------------------------------------------------------------------------------

Table of Exhibits and Schedules

 

Exhibit A

   Form of Revolving Note Exhibit B    Form of Term Note Exhibit C    Form of
Over-Advance Term Note Exhibit D    Form of Real Estate Note Exhibit E   
Compliance Certificate Exhibit F    Premises Exhibit G    Mortgaged Premises
Schedule 2.19    Sources and Uses of Funds Schedule 5.1    Trade Names, Chief
Executive Office, Principal Place of Business, and Locations of Collateral
Schedule 5.2    Capitalization and Organizational Chart Schedule 5.5   
Subsidiaries Schedule 5.11    Intellectual Property Disclosures Schedule 5.14   
Environmental Disclosures Schedule 6.3    Permitted Liens Schedule 6.4   
Permitted Indebtedness and Guaranties

 



--------------------------------------------------------------------------------

 

REVOLVING NOTE

 

$10,000,000   Minneapolis, Minnesota     September     , 2004

 

For value received, the undersigned, USPOLY COMPANY., a Minnesota corporation
(the “Borrower”), hereby promises to pay on the Termination Date under the
Credit Agreement (defined below), to the order of WELLS FARGO BUSINESS CREDIT,
INC., a Minnesota corporation (the “Lender”), at its main office in Minneapolis,
Minnesota, or at any other place designated at any time by the holder hereof, in
lawful money of the United States of America and in immediately available funds,
the principal sum of TEN MILLION DOLLARS ($10,000,000) or, if less, the
aggregate unpaid principal amount of all Revolving Advances made by the Lender
to the Borrower under the Credit Agreement (defined below) together with
interest on the principal amount hereunder remaining unpaid from time to time,
computed on the basis of the actual number of days elapsed and a 360-day year,
from the date hereof until this Note is fully paid at the rate from time to time
in effect under the Amended and Restated Credit and Security Agreement of even
date herewith (as the same may hereafter be amended, supplemented or restated
from time to time, the “Credit Agreement”) by and between the Lender and the
Borrower. The principal hereof and interest accruing thereon shall be due and
payable as provided in the Credit Agreement. This Note may be prepaid only in
accordance with the Credit Agreement.

 

This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof. This Note is the
Revolving Note referred to in the Credit Agreement. This Note is secured, among
other things, pursuant to the Credit Agreement and the Security Documents as
therein defined, and may now or hereafter be secured by one or more other
security agreements, mortgages, deeds of trust, assignments or other instruments
or agreements.

 

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses if this Note is not paid when due, whether or not legal
proceedings are commenced.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

USPOLY COMPANY

By

   

Its

   

 

A-1



--------------------------------------------------------------------------------

TERM NOTE

 

$4,350,000   Minneapolis, Minnesota     September     , 2004

 

For value received, the undersigned, USPOLY COMPANY, a Minnesota corporation
(the “Borrower”), hereby promises to pay to the order of Wells Fargo Business
Credit, Inc., a Minnesota corporation (the “Lender”), at its main office in
Minneapolis, Minnesota, or at any other place designated at any time by the
holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of FOUR MILLION THREE HUNDRED
FIFTY THOUSAND AND NO/100 DOLLARS ($4,350,000.00) or, if less, the aggregate
unpaid principal amount of all Term Advances made by the Lender to the Borrower
under the Credit Agreement (defined below) together with interest on the
principal amount hereunder remaining unpaid from time to time, computed on the
basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Note is fully paid at the rate from time to time in effect
under the Amended and Restated Credit and Security Agreement of even date
herewith (as the same may hereafter be amended, supplemented or restated from
time to time, the “Credit Agreement”) by and between the Lender and the
Borrower. The principal hereof and interest accruing thereon shall be due and
payable as provided in the Credit Agreement. This Note may be prepaid only in
accordance with the Credit Agreement.

 

This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof. This Note is the Term
Note referred to in the Credit Agreement.

 

This Note is secured, among other things, pursuant to the Credit Agreement and
the Security Documents as therein defined, and may now or hereafter be secured
by one or more other security agreements, mortgages, deeds of trust, assignments
or other instruments or agreements.

 

The Borrower hereby agree to pay all costs of collection, including reasonable
attorneys’ fees and legal expenses in the event this Note is not paid when due,
whether or not legal proceedings are commenced.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

USPOLY COMPANY

By     Its    

 

B-1



--------------------------------------------------------------------------------

OVER-ADVANCE TERM NOTE

 

$1,700,000

  Minneapolis, Minnesota     September     , 2004

 

For value received, the undersigned, USPOLY COMPANY, a Minnesota corporation
(the “Borrower”), hereby promises to pay to the order of Wells Fargo Business
Credit, Inc., a Minnesota corporation (the “Lender”), at its main office in
Minneapolis, Minnesota, or at any other place designated at any time by the
holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of ONE MILLION SEVEN HUNDRED
THOUSAND AND NO/100 DOLLARS ($1,700,000.00) or, if less, the aggregate unpaid
principal amount of all Over-Advance Term Advances made by the Lender to the
Borrower under the Credit Agreement (defined below) together with interest on
the principal amount hereunder remaining unpaid from time to time, computed on
the basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Note is fully paid at the rate from time to time in effect
under the Amended and Restated Credit and Security Agreement of even date
herewith (as the same may hereafter be amended, supplemented or restated from
time to time, the “Credit Agreement”) by and between the Lender and the
Borrower. The principal hereof and interest accruing thereon shall be due and
payable as provided in the Credit Agreement. This Note may be prepaid only in
accordance with the Credit Agreement.

 

This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof. This Note is the
Over-Advance Term Note referred to in the Credit Agreement.

 

This Note is secured, among other things, pursuant to the Credit Agreement and
the Security Documents as therein defined, and may now or hereafter be secured
by one or more other security agreements, mortgages, deeds of trust, assignments
or other instruments or agreements.

 

The Borrower hereby agree to pay all costs of collection, including reasonable
attorneys’ fees and legal expenses in the event this Note is not paid when due,
whether or not legal proceedings are commenced.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

USPOLY COMPANY

By     Its    

 

B-2



--------------------------------------------------------------------------------

REAL ESTATE NOTE

 

$825,000

  Minneapolis, Minnesota     September     , 2004

 

For value received, the undersigned, USPOLY COMPANY, a Minnesota corporation
(the “Borrower”), hereby promises to pay to the order of Wells Fargo Business
Credit, Inc., a Minnesota corporation (the “Lender”), at its main office in
Minneapolis, Minnesota, or at any other place designated at any time by the
holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of EIGHT HUNDRED TWENTY-FIVE
THOUSAND AND NO/100 DOLLARS ($825,000.00) or, if less, the aggregate unpaid
principal amount of all Real Estate Advances made by the Lender to the Borrower
under the Credit Agreement (defined below) together with interest on the
principal amount hereunder remaining unpaid from time to time, computed on the
basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Note is fully paid at the rate from time to time in effect
under the Amended and Restated Credit and Security Agreement of even date
herewith (as the same may hereafter be amended, supplemented or restated from
time to time, the “Credit Agreement”) by and between the Lender and the
Borrower. The principal hereof and interest accruing thereon shall be due and
payable as provided in the Credit Agreement. This Note may be prepaid only in
accordance with the Credit Agreement.

 

This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof. This Note is the Real
Estate Note referred to in the Credit Agreement.

 

This Note is secured, among other things, pursuant to the Credit Agreement and
the Security Documents as therein defined, and may now or hereafter be secured
by one or more other security agreements, mortgages, deeds of trust, assignments
or other instruments or agreements.

 

The Borrower hereby agree to pay all costs of collection, including reasonable
attorneys’ fees and legal expenses in the event this Note is not paid when due,
whether or not legal proceedings are commenced.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

USPOLY COMPANY

By     Its    

 

B-3



--------------------------------------------------------------------------------

Exhibit E to Amended and Restated Credit and Security Agreement

 

Compliance Certificate

 

    To:           _____________________________         Wells Fargo Business
Credit, Inc. Date:       ______________________, 200___     Subject:  
        _____________________________        

Financial Statements

 

In accordance with our Amended and Restated Credit and Security Agreement dated
as of                          (the “Credit Agreement”), attached are the
financial statements of USPoly Company (the “Borrower”) as of and for
                        , 200   (the “Reporting Date”) and the year-to-date
period then ended (the “Current Financials”). All terms used in this certificate
have the meanings given in the Credit Agreement.

 

I certify that the Current Financials have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present the Borrower’s
financial condition as of the date thereof.

 

Events of Default. (Check one):

 

¨ The undersigned does not have knowledge of the occurrence of a Default or
Event of Default under the Credit Agreement except as previously reported in
writing to the Lender.

 

¨ The undersigned has knowledge of the occurrence of a Default or Event of
Default under the Credit Agreement not previously reported in writing to the
Lender and attached hereto is a statement of the facts with respect to thereto.
The Borrower acknowledges that pursuant to Section 2.12(d) of the Credit
Agreement, the Lender may impose the Default Rate at any time during the
resulting Default Period.

 

Financial Covenants. I further hereby certify as follows:

 

1. Minimum Debt Service Coverage Ratio. Pursuant to Section 6.2(a) of the Credit
Agreement, as of the Reporting Date, the Borrower’s Debt Service Coverage Ratio
was              to 1.00 which ¨ satisfies ¨ does not satisfy the requirement
that such ratio be no less than (a) 0.75 to 1.00 on December 31, 2004 for the
period from the beginning of the year containing the date to such date and (b)
1.25 to 1.00 on December 31, 2005 and the last day of each fiscal year
thereafter for the period from the beginning of the year containing such date to
such date.

 

2. Maximum Senior Debt to Capital Base Ratio. Pursuant to Section 6.2(b) of the
Credit Agreement, as of the Reporting Date, the ratio of the Borrower’s Debt to
its Capital Base was              to 1.00 which ¨ satisfies ¨ does not satisfy
the requirement that such ratio be no

 

C-1



--------------------------------------------------------------------------------

more than (a) 2.00 to 1.00 as at December 31, 2004 and (b) 1.60 to 1.00 as at
December 31, 2005 and the last day of each calendar year thereafter.

 

3. Pursuant to Section 6.2(c) of the Credit Agreement, the Borrower’s Earnings
Before Taxes for the                      period ending on the Reporting Date,
was $                    , which ¨ satisfies ¨ does not satisfy the requirement
that such amount be not less than $                         for the period from
the beginning of the year containing the Reporting Date to the Reporting Date as
set forth in table below:

 

Period Ending on the Last Day Of

--------------------------------------------------------------------------------

   Minimum Earnings
Before Taxes


--------------------------------------------------------------------------------

 

September, 2004

   $ 0  

October, 2004

   $ 300,000  

November, 2004

   $ 450,000  

December, 2004

   $ 550,000  

January, 2005

     ($500,000 )

February, 2005

     ($600,000 )

March, 2005

     ($750,000 )

April, 2005

     ($500,000 )

May, 2005

     ($200,000 )

June, 2005

   $ 250,000  

July, 2005

   $ 900,000  

August, 2005

   $ 1,500,000  

September, 2005

   $ 2,250,000  

October, 2005

   $ 2,750,000  

November, 2005

   $ 3,000,000  

December, 2005

   $ 3,000,000  

January, 2006

     ($500,000 )

February, 2006

     ($600,000 )

 

4. Capital Expenditures. Pursuant to Section 6.2(e) of the Credit Agreement, for
the year-to-date period ending on the Reporting Date, the Borrower has expended
or contracted to expend during the                          year ended
                        , 200        , for Capital Expenditures,
$                                 in the aggregate, which ¨ satisfies ¨ does not
satisfy the amounts set forth in Section 6.2(d).

 

Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.

 

USPOLY COMPANY

By        

Its Chief Financial Officer

 

C-2



--------------------------------------------------------------------------------

Exhibit F to Amended and Restated Credit and Security Agreement

 

Premises

 

The Premises referred to in the Amended and Restated Credit and Security
Agreement are legally described as follows:

 

[To be completed by Borrower]

 

G-1



--------------------------------------------------------------------------------

Exhibit G to Amended and Restated Credit and Security Agreement

 

Mortgaged Premises

 

The Mortgaged Premises referred to in the Amended and Restated Credit and
Security Agreement are legally described as follows:

 

[To be completed by The Borrower]

 

G-2



--------------------------------------------------------------------------------

Schedule 5.1 to Amended and Restated Credit and Security Agreement

 

Trade Names, Chief Executive Office, Principal Place of Business,

and Locations of Collateral

 

Trade Names

 

[_to be completed by Borrower_]

 

Chief Executive Office/Principal Place of Business

 

________________________________

________________________________

________________________________

 

Other Inventory and Equipment Locations

 

[_to be completed by The Borrower]



--------------------------------------------------------------------------------

Schedule 5.2 to Amended and Restated Credit and Security Agreement

 

Capitalization and Organizational Chart

 

Holder

--------------------------------------------------------------------------------

   Type of Rights/Stock


--------------------------------------------------------------------------------

  

No. of shares (after

exercise of all rights

to acquire shares)

--------------------------------------------------------------------------------

  

Percent interest on a

fully diluted basis

--------------------------------------------------------------------------------

                                 

 

Attach organizational chart showing the ownership structure of all Subsidiaries
of the

the Borrower.

 

[  to be completed by the Borrower]

 

G-4



--------------------------------------------------------------------------------

Schedule 5.5 to Amended and Restated Credit and Security Agreement

 

Subsidiaries

 

[  to be completed by the Borrower]

 

G-5



--------------------------------------------------------------------------------

Schedule 5.11 to Amended and Restated Credit and Security Agreement

 

Intellectual Property Disclosures

 

[  to be completed by the Borrower]

 

G-6



--------------------------------------------------------------------------------

Schedule 6.3 to Amended and Restated Credit and Security Agreement

 

Permitted Liens

 

Creditor

--------------------------------------------------------------------------------

   Collateral


--------------------------------------------------------------------------------

   Jurisdiction


--------------------------------------------------------------------------------

   Filing Date


--------------------------------------------------------------------------------

   Filing No.


--------------------------------------------------------------------------------

                                                                                
                                                                               
                                                                                

 

[  to be completed by the Borrower]

 

G-7



--------------------------------------------------------------------------------

Schedule 6.4 to Amended and Restated Credit and Security Agreement

 

Permitted Indebtedness and Guaranties

 

Indebtedness

 

Creditor

--------------------------------------------------------------------------------

  

Principal

Amount

--------------------------------------------------------------------------------

   Maturity Date


--------------------------------------------------------------------------------

  

Monthly

Payment

--------------------------------------------------------------------------------

   Collateral


--------------------------------------------------------------------------------

                                                                                
                                                                        

 

[  to be completed by the Borrower]

 

Guaranties

 

Primary Obligor

--------------------------------------------------------------------------------

  

Amount and Description of

Obligation Guaranteed

--------------------------------------------------------------------------------

   Beneficiary of Guaranty


--------------------------------------------------------------------------------

                                                                              
    

 

[  To be completed by the Borrower]

 

G-8